--------------------------------------------------------------------------------

        EXHIBIT 10.1

CONFORMED COPY

[image001.jpg]

CREDIT AGREEMENT

dated as of April 25, 2005

among

CLECO CORPORATION,
as Borrower

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A. and WESTLB AG, NEW YORK BRANCH,
as Syndication Agents

KEYBANK NATIONAL ASSOCIATION and UNION BANK OF CALIFORNIA, N.A.,

as Documentation Agents

and

THE BANK OF NEW YORK,
as Administrative Agent
___________________________

BNY CAPITAL MARKETS, INC.,
and
J.P. MORGAN SECURITIES INC.,
as Co‑Lead Arrangers

BNY CAPITAL MARKETS, INC.,
as Book Runner

Bryan Cave LLP
1290 Avenue of the Americas
New York, New York 10104

RSDOCS1\1233425.1

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page
 

Article 1. DEFINITIONS


1
 

Section 1.1      Defined Terms

1

Section 1.2      Classification of Loans and Borrowings

21

Section 1.3      Terms Generally

21

Section 1.4      Accounting Terms; GAAP

22

Section 1.5      Rounding

22

Article 2. THE CREDITS


22
 

Section 2.1      Commitments

22

Section 2.2      Loans and Borrowings

22

Section 2.3      Requests for Borrowings

23

Section 2.4      Funding of Borrowings

24

Section 2.5      Termination, Reduction and Increase of Commitments

24

Section 2.6      Repayment of Loans; Evidence of Debt

26

Section 2.7      Prepayment of Loans

26

Section 2.8      Letters of Credit

27

Section 2.9      Payments Generally; Pro Rata Treatment; Sharing of Set‑offs

31

Article 3. INTEREST, FEES, YIELD PROTECTION, ETC


32
 

Section 3.1      Interest

32

Section 3.2      Interest Elections Relating to Borrowings

33

Section 3.3      Fees

34

Section 3.4      Alternate Rate of Interest

35

Section 3.5      Increased Costs; Illegality

36

Section 3.6      Break Funding Payments

37

Section 3.7      Taxes

38

Section 3.8      Mitigation Obligations

39

Article 4. REPRESENTATIONS AND WARRANTIES


40
 

Section 4.1      Organization; Powers

40

Section 4.2      Authorization; Enforceability

40

Section 4.3      Governmental Approvals; No Conflicts

40

Section 4.4      Financial Condition; No Material Adverse Change

41

Section 4.5      Properties

41

Section 4.6      Litigation and Environmental Matters

41

Section 4.7      Compliance with Laws and Agreements

43

Section 4.8      Investment and Holding Company Status

43

Section 4.9      Taxes

43

Section 4.10    ERISA

43

Section 4.11    Disclosure

43

Section 4.12    Subsidiaries

44

Section 4.13    Federal Reserve Regulations, etc

44

Article 5. CONDITIONS


44
 

Section 5.1      Closing Date

44

Section 5.2      Each Credit Event

46

Article 6. AFFIRMATIVE COVENANTS


47
 

Section 6.1      Financial Statements and Other Information

47

Section 6.2      Notices of Material Events

48

Section 6.3      Legal Existence

49

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

  Page
 

Section 6.4      Taxes

49

Section 6.5      Insurance

50

Section 6.6      Payment of Indebtedness and Performance of Obligations

50

Section 6.7      Condition of Property

50

Section 6.8      Observance of Legal Requirements

50

Section 6.9      Inspection of Property; Books and Records; Discussions

50

Section 6.10    Licenses, Intellectual Property

51

Section 6.11    Financial Covenants

51

Section 6.12    Use of Proceeds

51

Article 7. NEGATIVE COVENANTS


51
 

Section 7.1      Indebtedness; Equity Interests

52

Section 7.2      Liens

52

Section 7.3      Merger, Consolidation, Purchase or Sale of Assets, Etc

54

Section 7.4      Loans, Advances, Investments, etc

55

Section 7.5      Amendments, etc. of Employee Stock Ownership Plan

56

Section 7.6      Restricted Payments

56

Section 7.7      Transactions with Affiliates

57

Section 7.8      Restrictive Agreements

57

Section 7.9      Permitted Hedge Agreements

58

Section 7.10    Covenants Applicable to the Unrestricted Subsidiary Group

58

Article 8. EVENTS OF DEFAULT


59
 

Article 9. THE ADMINISTRATIVE AGENT


61
 

Article 10. MISCELLANEOUS


63
 

Section 10.1    Notices

63

Section 10.2    Waivers; Amendments

64

Section 10.3    Expenses; Indemnity; Damage Waiver

65

Section 10.4    Successors and Assigns

66

Section 10.5    Survival

69

Section 10.6    Counterparts; Integration; Effectiveness

69

Section 10.7    Severability

69

Section 10.8    Right of Set‑off

69

Section 10.9    Governing Law; Jurisdiction; Consent to Service of Process

70

Section 10.10 WAIVER OF JURY TRIAL


70
 

Section 10.11   Headings

71

Section 10.12   Interest Rate Limitation

71

Section 10.13   Advertisement

71

Section 10.14   USA Patriot Act Notice

71

Section 10.15   Treatment of Certain Information

72

(ii)

--------------------------------------------------------------------------------

SCHEDULES:

Schedule 1.1

List of Existing Letters of Credit

Schedule 2.1

List of Commitments

Schedule 4.6

Disclosed Matters

Schedule 4.12

List of Subsidiaries

Schedule 7.2

List of Existing Liens

Schedule 7.8

List of Existing Restrictions

Schedule 7.10(b)

List of Existing Unrestricted Subsidiary Group Liens

Schedule 7.10(c)

List of Existing Unrestricted Subsidiary Group Restrictions

EXHIBITS:

Exhibit A

Form of Assignment and Acceptance

Exhibit B

Form of Opinion of Counsel to the Borrower

Exhibit C

Form of Credit Request

Exhibit D

Form of Note

Exhibit E

Form of Compliance Certificate

Exhibit F

Form of Increase Supplement

Exhibit G

Approved Subordination Terms


(iii)



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of April 25, 2005, by and among CLECO CORPORATION,
the Lenders party hereto, JPMORGAN CHASE BANK, N.A. and WESTLB AG, NEW YORK
BRANCH, as syndication agents hereunder, KEYBANK NATIONAL ASSOCIATION and UNION
BANK OF CALIFORNIA, N.A., as documentation agents hereunder, and THE BANK OF NEW
YORK, as Administrative Agent for the Lenders hereunder.

The parties hereto agree as follows:

Article 1.

DEFINITIONS

Section 1.1                Defined Terms

As used in this Credit Agreement, the following terms have the meanings
specified below:

"ABR", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

"Acadia Holdings" means Acadia Power Holdings LLC, a Louisiana limited liability
company and a wholly owned subsidiary of Midstream.

"Acadia Power" means Acadia Power Partners LLC, a Delaware limited liability
company, which is fifty percent (50%) owned by Acadia Holdings.

"Accountants" means PricewaterhouseCoopers, L.L.P. or other independent public
accountants of recognized national standing.

"Adjusted LIBO Rate" means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (i) the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate.

"Adjusted Total Indebtedness" means at any time, Total Indebtedness minus the
amount of any Indebtedness of the Borrower or any Subsidiary (other than the
Utility) included therein to the extent that it is non‑recourse to the Borrower
or the Utility.

"Adjusted Total Capitalization" means at any time, the difference between (i)
the sum of each of the following at such time with respect to the Borrower and
the Subsidiaries, determined on a consolidated basis in accordance with GAAP:
(a) preferred Equity Interests (less deferred compensation relating to
unallocated convertible preferred Equity Interests held by the Employee Stock
Ownership Plan), plus (b) common Equity Interests and any premium on capital
Equity Interests thereon (as such term is used in the Financial Statements),
plus (c) retained earnings, plus (d) Adjusted Total Indebtedness, and (ii)
treasury stock at such time of the Borrower and the Subsidiaries, determined on
a consolidated basis in accordance with GAAP.

"Administrative Agent" means BNY, in its capacity as administrative agent for
the Lenders hereunder.

 

--------------------------------------------------------------------------------

"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

"Agents" means, collectively, the Administrative Agent, the Syndication Agents
and the Documentation Agents.

 "Agreement Date" means the first date appearing in this Credit Agreement.

"Alternate Base Rate" means, for any day, a rate per annum equal to the greater
of (i) the Prime Rate in effect on such day and (ii) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate.

"Applicable Margin" means, at all times from and after the Agreement Date and
during the periods in which the applicable Pricing Level set forth below is in
effect: (i) with respect to Eurodollar Borrowings and the Letter of Credit
participation fee payable under Section 3.3(b)(i), the percentage set forth in
the following table under the heading "Eurodollar Margin and LC Fee", and (ii)
with respect to facility fees payable under Section 3.3(a), the percentage set
forth in the following table under the heading "Facility Fee":

Pricing Level



Eurodollar Margin
and LC Fee




Facility Fee

Pricing Level I

0.400%

0.100%

Pricing Level II

0.475%

0.125%

Pricing Level III

0.550%

0.150%

Pricing Level IV

0.675%

0.200%

Pricing Level V

0.875%

0.250%

Pricing Level VI

0.950%

0.300%

Pricing Level VII

1.375%

0.375%

Changes in the Applicable Margin resulting from a change in the Pricing Level
shall become effective on the effective date of any change in the Senior Debt
Rating from S&P or Moody's.  Notwithstanding anything in clause (a) of this
definition to the contrary, in the event of a split in the Senior Debt Rating
from S&P and Moody's that would otherwise result in the application of more than
one Pricing Level (had the provisions regarding the applicability of other
Pricing Levels contained in the definitions thereof not been given effect), then
the Applicable Margin shall be determined as follows: (i) in the event of a
split in the Senior Debt Rating from S&P and Moody's by one rating level, then
the Applicable Margin shall be determined using the Pricing Level within which
the higher of the two rating categories would otherwise fall, and (ii) in the
event of a split in the Senior Debt Rating from S&P and Moody's by more than one
rating level, then the Applicable Margin shall be determined using the Pricing
Level within which the next highest level above the lower of the two rating
categories would otherwise fall.

-2-

--------------------------------------------------------------------------------

"Applicable Percentage" means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender's Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

"Approved Fund" means, with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

"Approved Subordination Terms" means terms of subordination substantially as set
forth on Exhibit G.

"Asset Sale" means any sale, transfer or other disposition by the Borrower or
any of the Restricted Subsidiaries to any Person of any property (including any
Equity Interests or other securities of another Person) of the Borrower or any
of the Restricted Subsidiaries, other than inventory or accounts receivables or
other receivables sold, transferred or otherwise disposed of in the ordinary
course of business, provided that, notwithstanding anything in this definition
to the contrary, for purposes of the Loan Documents, the term "Asset Sale" shall
not include the creation or granting of any Lien other than a conditional sale
or other title retention arrangement.

"Assignment and Acceptance" means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.4), and accepted by the Administrative Agent, substantially in the
form of Exhibit A or in such other form as shall be acceptable to the
Administrative Agent.

"Availability Period" means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and, if different, the date of
termination of the Commitments.

"BNY" means The Bank of New York.

"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.

"Borrower" means Cleco Corporation a Louisiana corporation.

"Borrower Financial Statements" has the meaning assigned to such term in Section
4.4(a).

"Borrower Materials" has the meaning assigned to such term in Section 6.2.

"Borrowing" means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that, when used in connection with a Eurodollar Loan,
the term "Business Day" shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

-3-

--------------------------------------------------------------------------------

"Capital Lease Obligations" means with respect to any Person, obligations of
such Person with respect to leases which, in accordance with GAAP, are required
to be capitalized on the financial statements of such Person.

"Change in Control" means the occurrence of any of the following: (i) the
consummation of any transaction the result of which is that any "person" or
"group" (within the meaning of Section 13(d)(3) of the Securities Exchange Act
of 1934) becomes the "beneficial owner" (as such term is defined in Rule 13d‑3
under the Securities Exchange Act of 1934) of more than 50% of the total voting
power in the aggregate of all classes of the Voting Securities of the Borrower
then outstanding, (ii) the occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by Persons who were
neither nominated by the board of directors of the Borrower nor appointed by
directors so nominated, (iii) the failure of the Borrower to (x) own directly,
beneficially and of record, 100% of the aggregate ordinary voting power and
economic interests represented by the issued and outstanding equity interests of
the Utility on a fully diluted basis or (y) be the sole member of the Utility,
(iv) the failure of the Borrower to own directly 100% of the aggregate ordinary
voting power and economic interests represented by the issued and outstanding
equity interests of Midstream on a fully diluted basis, (v) the failure of the
Borrower to own directly or indirectly, 100% of the aggregate ordinary voting
power and economic interests represented by the issued and outstanding equity
interests of Acadia Holdings and Evangeline, in each case on a fully diluted
basis or (vi) the failure of the Borrower to own directly or indirectly, 50% of
the aggregate ordinary voting power and economic interests represented by the
issued and outstanding equity interests of Acadia Power.

"Change in Law" means (i) the adoption of any law, rule or regulation after the
Agreement Date, (ii) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Agreement Date or (iii) compliance by any Credit Party (or, for purposes of
Section 3.5(b), by any lending office of such Credit Party or by such Credit
Party's holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Agreement Date.

"Chase" means JPMorgan Chase Bank, N.A.

"CLE Resources" means CLE Resources, Inc., a Delaware corporation and a direct
wholly‑owned Subsidiary.

"Cleco Support" means Cleco Support Group LLC, a Louisiana limited liability
company and a direct wholly‑owned Subsidiary.

"Closing Date" means the date on which the conditions specified in Section 5.1
are satisfied (or waived in accordance with Section 10.2).

"Code" means the Internal Revenue Code of 1986.

"Commitment" means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder in an
aggregate outstanding amount not exceeding the amount of such Lender's
Commitment as set forth on Schedule 2.1 plus, the amount of any increase set
forth in each Increase Supplement executed and delivered by such Lender, the
Borrower and the Administrative Agent or in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its Commitment in accordance
with Section 10.4(b), as applicable, as such Commitment may be adjusted from
time to time pursuant to Section 2.5 or pursuant to

-4-

--------------------------------------------------------------------------------

assignments by or to such Lender pursuant to Section 10.4.  The initial
aggregate amount of the Commitments on the Agreement Date is $150,000,000.

"Compliance Certificate" means a certificate, substantially in the form of
Exhibit E.

"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms "Controlling" and "Controlled" have meanings correlative thereto.

"Corporate Officer" means with respect to the Borrower, the chairman of the
board, the president, any vice president, the chief executive officer, the chief
financial officer, the secretary, the treasurer, or the controller thereof.

"Credit Event" has the meaning assigned to such term in Section 5.2.

"Credit Exposure" means, with respect to any Lender at any time, the sum of the
aggregate outstanding principal amount of such Lender's Loans and its LC
Exposure at such time.

"Credit Parties" means the Administrative Agent, the Issuing Bank and the
Lenders.

"Credit Request" means a Credit Request, substantially in the form of Exhibit C,
or in such other form as shall be acceptable to the Administrative Agent.

 "Default" means any event or condition which constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

"Disclosed Matters" means the actions, suits, proceedings and environmental
matters disclosed in Schedule 4.6.

"Disqualified Stock" means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder thereof), or upon the happening of any
event, matures (excluding any maturity as a result of an optional redemption by
the issuer thereof to the extent not prohibited by this Credit Agreement) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the unconditional sole option of the holder thereof (other than
solely for Equity Interests which do not constitute Disqualified Stock), in
whole or in part, on or prior to the date that is one year after the Maturity
Date.  The term "Disqualified Stock" shall also include any options, warrants or
other rights that are convertible into Disqualified Stock or that are redeemable
at the option of the holder, or required to be redeemed, prior to the date that
is 180 days after the Maturity Date.

"Documentation Agents" means, collectively, KeyBank National Association and
Union Bank of California, N.A in their capacities as documentation agents for
the Lenders hereunder.

 "dollars" or "$" refers to lawful money of the United States of America.

"EBITDA" means, for any period, net income for such period of the Borrower and
the Subsidiaries, determined on a consolidated basis in accordance with GAAP,
plus, without duplication and to the extent deducted in determining such net
income, the sum of (i) Interest Expense for such period, (ii) provision for
income taxes for such period, (iii) the aggregate amount attributable to

-5-

--------------------------------------------------------------------------------

depreciation and amortization for such period, and (iv) the aggregate amount of
items to the extent constituting extraordinary non‑recurring or non‑operating
charges or expenses during such period and minus, without duplication and to the
extent added in determining such net income for such period, the aggregate
amount of extraordinary, non‑recurring and non‑operating additions to income
during such period.

"Eligible Assignee" means any of the following: (i) commercial banks, finance
companies, insurance companies and other financial institutions and funds
(whether a corporation, partnership or other entity) engaged generally in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business; provided that any such entity shall be entitled, as of
the date such entity becomes a Lender, to receive payments under its Note
without deduction or withholding with respect to United States federal income
tax, (ii) each of the Lenders and (iii) any Affiliate or Approved Fund of a
Lender.

"Eligible SPC" means a special purpose corporation that (i) is organized under
the laws of the United States or any state thereof, (ii) is engaged in making,
purchasing or otherwise investing in commercial loans in the ordinary course of
its business and (iii) issues (or the parent of which issues) commercial paper
rated at least A-1 or the equivalent thereof by Standard & Poor's Ratings
Services, a division of The McGraw Hill Companies or at least P-1 or the
equivalent thereof by from Moody's Investors Service, Inc.

"Employee Stock Ownership Plan" means The Cleco Power LLC 401(k) Savings and
Investment Plan.

"environment" means ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, the workplace or as otherwise defined in any Environmental Law.

"Environmental Claim" means any written accusation, allegation, notice of
violation, claim, demand, order, directive, cost recovery action or other cause
of action by, or on behalf of, any Governmental Authority or any Person for
damages, injunctive or equitable relief, personal injury (including sickness,
disease or death), Remedial Action costs, tangible or intangible property
damage, natural resource damages, nuisance, pollution, any adverse effect on the
environment caused by any Hazardous Material, or for fines, penalties or
restrictions, resulting from or based upon (i) the existence, or the
continuation of the existence, of a Release (including sudden or non‑sudden,
accidental or non‑accidental Releases), (ii) exposure to any Hazardous Material,
(iii) the presence, use, handling, transportation, storage, treatment or
disposal of any Hazardous Material or (iv) the violation or alleged violation of
any Environmental Law or Environmental Permit.

"Environmental Law" means any and all applicable present and future treaties,
laws, rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by or with any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the presence, management,
Release or threatened Release of any Hazardous Material or to health and safety
matters.

"Environmental Permit" means any permit, approval, authorization, certificate,
license, variance, filing or permission required by or from any Governmental
Authority pursuant to any Environmental Law.

-6-

--------------------------------------------------------------------------------

 "Equity Interest" means (i) shares of corporate stock, partnership interests,
membership interests, and any other interest that confers on a Person the right
to receive a share of the profits and losses of, or distribution of assets of,
the issuing Person, and (ii) all warrants, options or other rights to acquire
any Equity Interest set forth in clause (i) of this defined term.

"ERISA" means the Employee Retirement Income Security Act of 1974.

"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

"ERISA Event" means (i) any "reportable event", as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (ii) the existence with
respect to any Plan of an "accumulated funding deficiency" (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(a) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by the Borrower, any Subsidiary or any ERISA Affiliate
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (v) the receipt by  the Borrower, any Subsidiary or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (vi)
the incurrence by the Borrower, any Subsidiary or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower, any Subsidiary or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower, any Subsidiary or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.

"Eurodollar", when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

"Evangeline" means Cleco Evangeline LLC, a Louisiana limited liability company
and a wholly owned subsidiary of Midstream.

"Event of Default" has the meaning assigned to such term in Article 8.

"Evergreen Letter of Credit" means any Letter of Credit that, by its terms,
provides that it shall be automatically renewed or extended for a stated period
of time at the end of its then scheduled expiry date unless the Issuing Bank
notifies the beneficiary thereof prior to such expiry date that the Issuing Bank
elects not to renew or extend such Letter of Credit.

"Existing Credit Agreement" means the Credit Agreement, dated as of April 30,
2004, as amended, by and among the Borrower, the lenders party thereto, JPMorgan
Chase Bank, N.A. (formerly Bank One, NA), as syndication agent, WestLB, as
documentation agent, Allied Irish Banks, p.l.c., CoBank, ACB, Commerzbank AG,
New York and Grand Cayman Branches and KeyBank National Association, as managing
agents hereunder, and BNY, as administrative agent.

-7-

--------------------------------------------------------------------------------

"Existing Letter of Credit" means any letter of credit set forth in Schedule
1.1, but not any renewal or extension thereof.

"Existing Loan Documents" means, collectively, the Existing Credit Agreement and
the other Loan Documents (as defined therein).

"Federal Funds Effective Rate" means, for any day, a rate per annum (expressed
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day, provided that (i) if the day for
which such rate is to be determined is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(ii) if such rate is not so published for any day, the Federal Funds Effective
Rate for such day shall be the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by it.

"Financial Officer" means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

"GAAP" means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and in the statements and pronouncements of the
Financial Accounting Standards Board or in such other statement by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination,
consistently applied. 

"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, commission, exchange, association, board, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

"Granting Lender" has the meaning assigned to such term in Section 10.4(h).

 "Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party

-8-

--------------------------------------------------------------------------------

in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation, provided that the term "Guarantee" shall not include
endorsements for collection or deposit in the ordinary course of business.  The
term "Guaranteed" has a meaning correlative thereto.  The amount of any
Guarantee of a Person shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Guarantee) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith, provided that, notwithstanding anything in this definition to the
contrary, the amount of any Guarantee of a Person in respect of any Permitted
Hedge Agreement by any other Person with a counterparty shall be deemed to be
the maximum reasonably anticipated liability of such other Person, as determined
in good faith by such Person, net of any obligation or liability of such
counterparty in respect of any Permitted Hedge Agreement with such Person,
provided further that the obligations of such other Person under such Permitted
Hedge Agreement with such counterparty shall be terminable at the election of
such other Person in the event of a default by such counterparty in its
obligations to such other Person.

 "Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

"Hedging Agreement" means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price swap, cap, collar, hedging
or other like arrangement.

"Increase Supplement" means an increase supplement in the form of Exhibit F.

"Increasing Lender" has the meaning assigned to such term in Section 2.5(d).

"Indebtedness" means as to any Person, at a particular time, all items which
constitute, without duplication, (i) indebtedness for borrowed money or the
deferred purchase price of property (excluding trade payables incurred in the
ordinary course of business and excluding any such obligations payable solely
through the issuance of Equity Interests (other than the Disqualified Stock and
Equity Interests convertible into Disqualified Stock)), (ii) indebtedness
evidenced by notes, bonds, debentures or similar instruments, (iii) obligations
with respect to any conditional sale or title retention agreement, (iv)
indebtedness arising under acceptance facilities and the amount available to be
drawn under all letters of credit issued for the account of such Person and,
without duplication, all drafts drawn thereunder to the extent such Person shall
not have reimbursed the issuer in respect of the issuer's payment of such
drafts, (v) all liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof (other than carriers', warehousemen's, mechanics',
repairmen's or other like non consensual statutory Liens arising in the ordinary
course of business; provided that the amount of such liabilities included for
purposes of this definition will be the amount equal to the lesser of the fair
market value of such property and the amount of the liabilities so secured),
(vi) without duplication, indebtedness in respect of Disqualified Stock valued
at the greater of its voluntary or involuntary maximum fixed repurchase price
plus accrued dividends liabilities and indebtedness in respect of any obligation
(contingent or otherwise) to purchase, redeem, retire, acquire or make any other
payment in respect of any shares of equity securities or any option, warrant or
other right to acquire any shares of equity securities, (vii)

-9-

--------------------------------------------------------------------------------

obligations under Capital Lease Obligations, (viii) Guarantees of such Person in
respect of Indebtedness of others, and (ix) to the extent not otherwise
included, all net obligations of such Person under Permitted Hedge Agreements.

"Indebtedness for Borrowed Money": as to any Person, at a particular time, all
items which constitute, without duplication, (i) indebtedness for borrowed
money, (ii) indebtedness evidenced by notes, bonds, debentures or similar
instruments and (iii) any other Indebtedness, the incurrence of which results in
cash being received by such Person.

"Indemnitee" has the meaning assigned to such term in Section 10.3(b).

"Indenture" means the Indenture, dated as of May 1, 2000, between the Borrower
and Bank One, NA, as trustee.

"Information" has the meaning assigned to such term in Section 10.15.

"Innovations" means Cleco Innovations LLC, a Louisiana limited liability company
and a direct wholly‑owned Subsidiary.

"Integrated Resources Plan" means the portions of the Utility's strategic
integrated resources plan which involves replacing, repowering or adding
electric power generation, transmission or distribution facilities to meet the
measured and forecasted demand and consumption requirements of its customers,
including the acquisition, construction or improvement of generation facilities
and fuel conversion repowering projects for existing generation facilities to
diversify fuel sources, with any project undertaken to implement the foregoing
being subject to regulation by the LPSC by prior issuance of a certificate of
public convenience and necessity or in a ratemaking proceeding, prudence review
or a combination thereof.

"Intellectual Property" means all copyrights, trademarks, servicemarks, patents,
trade names and service names.

"Inter‑Affiliate Policies Agreement" means the Inter‑Affiliate Policies and the
Inter‑Affiliate Procedures of Cleco Corporation, each dated as of April 11,
2005.

"Interest Coverage Ratio" means as of any fiscal quarter end, the ratio of (i)
EBITDA for the period of the four consecutive fiscal quarters ending thereon to
(ii) Interest Expense for such period.

"Interest Election Request" means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 3.2.

"Interest Expense" means for any period, the interest expense, both expensed and
capitalized (including the interest component in respect of Capital Lease
Obligations), of the Borrower and its Subsidiaries during such period,
determined on a consolidated basis in accordance with GAAP.

"Interest Payment Date" means (i) with respect to any ABR Loan, the last day of
each March, June, September and December, (ii) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Eurodollar Loan is a part and, in the case of a Eurodollar Loan with an
Interest Period of more than three months' duration, each day prior to the

-10-

--------------------------------------------------------------------------------

last day of such Interest Period that occurs at intervals of three months'
duration after the first day of such Interest Period and (iii) with respect to
all Loans, the Maturity Date.

"Interest Period" means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect, provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day, unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (ii) any Interest
Period that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

"Issuing Bank" means BNY, in its capacity as issuer of Letters of Credit.

"LC Disbursement" means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

"LC Exposure" means, at any time, (i) with respect to all of the Lenders, the
sum, without duplication, of (x) the aggregate undrawn amount of all outstanding
Letters of Credit at such time plus (y) the aggregate amount of all LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time and (ii) with respect to each Lender, its Applicable Percentage of
the amount determined under clause (i).

"Lenders" means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance an
Increase Supplement, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Acceptance.

"Letter of Credit" means any Existing Letter of Credit and any New Letter of
Credit.

 "Letter of Credit Commitment" means, with respect to the Issuing Bank, the
commitment of the Issuing Bank to issue Letters of Credit hereunder.  The amount
of the Issuing Bank's Letter of Credit Commitment is $60,000,000.

"LIBO Rate" means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Dow Jones Markets Telerate Page 3750 (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate does
not appear on the Dow Jones Markets Telerate Page 3750 (or on any such successor
or substitute page, or any successor to or substitute for such Service) at such
time for any reason, then the "LIBO Rate" with respect to such Eurodollar
Borrowing for such Interest Period shall be the rate of interest per annum, as
reported by BNY to the Administrative Agent, quoted by BNY to leading banks in
the interbank eurodollar market as the rate at which BNY is offering Dollar
deposits in an amount equal

-11-

--------------------------------------------------------------------------------

 approximately to the Eurodollar Loan of BNY to which such Interest Period shall
apply for a period equal to such Interest Period, as quoted at approximately
11:00 a.m. two Business Days prior to the first day of such Interest Period.

 "Lien" means, with respect to any asset, (i) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (ii) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement relating to such asset and
(iii) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

"Loan" means a loan referred to in Section 2.1(a) and made pursuant to Section
2.4.

"Loan Documents" means this Credit Agreement, the Notes and the documentation in
respect of each Letter of Credit.

"LPSC" means the Louisiana Public Service Commission or any Governmental
Authority succeeding to the functions thereof.

"Margin Stock" has the meaning assigned to such term in Regulation U.

"Material Adverse Change" means a material adverse change in (i) the financial
condition, operations, business, prospects or property of (a) the Borrower or
(b) the Borrower and the Restricted Subsidiaries, taken as a whole, (ii) the
ability of the Borrower to perform its obligations under the Loan Documents or
(iii) the ability of the Credit Parties to enforce their rights and remedies
under the Loan Documents.

"Material Adverse Effect" means a material adverse effect on (i) the financial
condition, operations, business, prospects or property of (a) the Borrower or
(b) the Borrower and the Restricted Subsidiaries, taken as a whole, (ii) the
ability of the Borrower to perform its obligations under the Loan Documents or
(iii) the ability of the Credit Parties to enforce their rights and remedies
under the Loan Documents.

"Material Obligations" means as of any date, Indebtedness (other than
Indebtedness under the Loan Documents) or operating leases of any one or more of
the Borrower or any Restricted Subsidiary or, in the case of the Borrower only,
any Guarantee, in an aggregate principal amount exceeding $20,000,000.  For
purposes of determining Material Obligations, the "principal amount" of
Indebtedness, operating leases or Guarantees at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary, as applicable, would be required to pay if such
Indebtedness, operating leases or Guarantees became due and payable on such day.

"Material Total Assets" means as of any date of determination, the total assets
of the Borrower and the Restricted Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

 "Maturity Date" means April 23, 2010.

"Midstream" means Cleco Midstream Resources LLC, a Louisiana limited liability
company and a direct wholly-owned Subsidiary.

-12-

--------------------------------------------------------------------------------

"Moody's" means Moody's Investors Service, Inc., or any successor thereto.

"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

"Net Cash Receipts" means for any consecutive twelve month period, an amount
equal to the sum, without duplication of (i) an amount (not in excess of
$40,000,000) equal to the sum of cash and cash equivalents of the Borrower on
hand and the unused Commitments, in each case on the date on which the relevant
Restricted Payment is declared, (ii) ordinary cash payments actually received
during such period by the Borrower from Subsidiaries and Unconsolidated Persons,
(iii) interest income of the Borrower, and (iv) the net change (if positive) in
receivables due the Borrower from Affiliates, minus the sum of (x) amount of any
capital investments or capital expenditures made by the Borrower in any
Subsidiary or Unconsolidated Person during such period and (y) the net change
(if negative) in receivables due the Borrower from Affiliates.  Notwithstanding
the forgoing, in the event of a Tolling Agreement Counterparty Default, the
termination of the relevant Tolling Agreement, any restructuring of such Tolling
Agreement or the sale or other disposition of the relevant Subsidiary or
relevant Unconsolidated Person, in each case during such period, all cash and
other cash distributions received during such period under the relevant Tolling
Agreement shall be excluded from Net Cash Receipts from the beginning of such
period, provided, however, that Net Cash Receipts for such period shall include,
without duplication, (i) cash collateral collections and drawings under letters
of credit under which the Borrower, the relevant Subsidiary or the relevant
Unconsolidated Person is the beneficiary which are actually received by the
Borrower during such period as a result of such Tolling Agreement Counterparty
Default and (ii) other cash collections actually received by the Borrower during
such period as the result of the termination or restructuring of such Tolling
Agreement or the sale of such Subsidiary or Unconsolidated Person.  In addition,
in the event that a new Tolling Agreement is entered into by a subsidiary or
Unconsolidated Person with a new Tolling Agreement Counterparty to replace a
Tolling Agreement which has been terminated as a result of a restructuring or a
Tolling Agreement Counterparty Default, Net Cash Receipts shall be adjusted on a
consistent basis to give pro forma effect to such replacement Tolling Agreement
and any changes in the sharing of payments from the related project under the
joint venture agreement related thereto or other applicable related project
contracts (or amendments thereto) as if it was entered into on the first day of
such period.

"New Letter of Credit" means any letter of credit issued pursuant to this Credit
Agreement and any successive renewals or extensions thereof.

"Notes" means, with respect to each Lender, a promissory note evidencing such
Lender's Loans payable to the order of such Lender (or, if required by such
Lender, to such Lender and its registered assigns) substantially in the form of
Exhibit D.

"Obligations" means (i) the due and punctual payment of (a) principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, and (b) all other monetary obligations,
including reimbursement obligations in respect of LC Disbursements, fees,
commissions, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Borrower to the Secured Parties, or that are otherwise payable to any Credit
Party, in each case under the Loan

-13-

--------------------------------------------------------------------------------

Documents and (ii) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Borrower under or pursuant to the
Loan Documents.

 "Other Taxes" means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, the Loan Documents.

"Participant" has the meaning assigned to such term in Section 10.4(e).

"Patriot Act" has the meaning assigned to such term in Section 10.15.

 "PBGC" means the Pension Benefit Guaranty Corporation referred to and defined
in ERISA.

"Permitted Encumbrances" means:

(a)                Liens imposed by law for taxes, assessments or similar
charges incurred in the ordinary course of business that are not yet due or are
being contested in compliance with Section 6.4, provided that enforcement of
such Liens is stayed pending such contest;

(b)                landlords', vendors', carriers', warehousemen's, mechanics',
materialmen's, repairmen's and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not which are not
delinquent or are being contested in compliance with Section 6.6, provided that
enforcement of such Liens is stayed pending such contest;

(c)                pledges and deposits made in the ordinary course of business
in compliance with workers' compensation, unemployment insurance and other
social security laws or regulations (but not ERISA);

(d)                pledges and deposits to secure the performance of bids, trade
contracts (other than contracts for the payment of money), leases, purchase
agreements to the extent that the related purchase is permitted by Section 7.3,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)                judgment liens in respect of judgments that do not constitute
an Event of Default under clause (j) of Article 8;

(f)                 easements, zoning restrictions, rights of way, rights of
way, minor defects, irregularities and other similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of the Borrower and the Restricted Subsidiaries, as the case may be;

(g)                Liens in favor of a financial institution encumbering
deposits (including the right of set‑off) held by such financial institution in
the ordinary course of its commercial business and which are within the general
parameters customary in the banking industry; and

-14-

--------------------------------------------------------------------------------

(h)                Liens on Margin Stock to the extent that a prohibition on
such Liens would violate Regulation U;

(i)                  leases or subleases granted to others that do not
materially interfere with the ordinary conduct of business of the Borrower and
the Restricted Subsidiaries;

(j)                  licenses of Intellectual Property granted by the Borrower
or any Restricted Subsidiary in the ordinary course of business and not
materially interfering with the ordinary conduct of the business of the Borrower
and the Restricted Subsidiaries; and

(k)                Liens in favor of customs and revenue authorities arising as
a matter of law to secure payment of custom duties in connection with the
importation of goods.

"Permitted Hedge Agreement" means a transaction in futures, forwards, swaps,
options or other similar contracts (including both physical and financial
settlement transactions), engaged in by a Person as part of its normal business
operation with the purpose and effect of fixing prices as a risk management
strategy or hedge against adverse changes in the prices of electricity, gas or
fuel or interest rates (including commodity price hedges, swaps, caps, floors,
collars and similar agreements designed to protect such Person against
fluctuation in commodity prices or any option with respect to any such
transaction), and not for purposes of speculation and not intended primarily as
a borrowing of funds.

"Permitted Investments" means:

(a)    debt obligations maturing within one year from the date of acquisition
thereof to the extent the principal thereof and interest thereon is backed by
the full faith and credit of the United States of America;

(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable either from S&P or from Moody's;

(c)    investments in certificates of deposit, banker's acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000 or, to the
extent not otherwise included, any Lender;

(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) of this definition and entered
into with a financial institution satisfying the criteria described in clause
(c) of this definition;

(e)    auction rate securities subject to a "dutch auction" process within 90
days or less, provided that such auction rate securities have a AAA rating or
the Moody's equivalent, in each case, at the time of acquisition;

(f)     money market mutual funds, 90% of the investments of which are in cash
or investments contemplated by clauses (a), (b) and (c) of this definition;

-15-

--------------------------------------------------------------------------------

(g)    investments consisting of Equity Interests and other non-cash
consideration received as consideration for an Asset Sale permitted by Section
7.3;

(h)    investments in any Equity Interests of customers received pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of such customer or in satisfaction or partial satisfaction in settlement of
delinquent or overdue accounts in the ordinary course of business from
financially troubled customers;

(i)      subject to the provisions of Section 6.12, loans and advances to
employees of the Borrower and its Subsidiaries made in the ordinary course of
business in an aggregate principal amount not to exceed $2,000,000 in the
aggregate at any one time;

(j)      investments consisting of prepaid expenses or deposits, prepayments and
other credits to suppliers made in the ordinary course of business; and

(k)    investments in and to any Person which is not a Subsidiary, provided that
the aggregate amount of investments made in such non-Subsidiaries after the
Agreement Date shall not exceed $1,000,000 during the entire term of this Credit
Agreement.

"Perryville" means Perryville Energy Holdings LLC, a Louisiana limited liability
company and a wholly owned subsidiary of Midstream.

"Perryville Entities" means collectively, (i) Perryville, (ii) each subsidiary
of Perryville, (iii) Perryville Partners, (iv) each other corporation in which
any of the foregoing owns or controls at least 50% of the outstanding Equity
Interests having ordinary voting power to elect a majority of the board of
directors or similar managing body, irrespective of whether a class or classes
shall or might have voting power by reason of the happening of any contingency,
and (v) each other association, partnership, joint venture or other business
entity, in which any of the foregoing is entitled to share in at least 50% of
the profits and losses, however determined.

"Perryville Partners" means Perryville Energy Partners LLC, a Delaware limited
liability company and a wholly owned subsidiary of Perryville.

"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

"Plan" means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower, any Subsidiary or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an "employer" as defined in Section 3(5) of
ERISA.

"Platform" has the meaning assigned to such term in Section 6.2.

"Pricing Level" means Pricing Level I, Pricing Level II, Pricing Level III,
Pricing Level IV, Pricing Level V, Pricing Level VI or Pricing Level VII, as the
context may require.

"Pricing Level I" means  any time when (i) no Event of Default has occurred and
is continuing, (ii) the Senior Debt Rating is A‑ or higher by S&P or A3 or
higher by Moody's.

-16-

--------------------------------------------------------------------------------

"Pricing Level II" means any time when (i) no Event of Default has occurred and
is continuing, (ii) the Senior Debt Rating is BBB+ or higher by S&P or Baa1 or
higher by Moody's and (iii) Pricing Level I does not apply.

"Pricing Level III" means any time when (i) no Event of Default has occurred and
is continuing, (ii) the Senior Debt Rating is BBB or higher by S&P or Baa2 or
higher by Moody's and (iii) Pricing Levels I and II do not apply.

"Pricing Level IV" means any time when (i) no Event of Default has occurred and
is continuing, (ii) the Senior Debt Rating is BBB‑ or higher by S&P or Baa3 or
higher by Moody's and (iii) Pricing Levels I, II and III do not apply.

"Pricing Level V" means any time when (i) no Event of Default has occurred and
is continuing, (ii) the Senior Debt Rating is (x) BB+ or higher by S&P and Baa3
or higher by Moody's or (y) BBB‑ or higher by S&P and Ba1 or higher by Moody's
and (iii) Pricing Levels I, II, III and IV do not apply.

"Pricing Level VI" means any time when (i) no Event of Default has occurred and
is continuing, (ii) the Senior Debt Rating is BB+ or higher by S&P or Ba1 or
higher by Moody's and (iii) Pricing Levels I, II, III, IV, and V do not apply.

"Pricing Level VII" means any time when none of Pricing Levels I, II, III, IV,
V, and VI is applicable.

"Prime Rate" means the rate of interest per annum publicly announced from time
to time by BNY as its prime commercial lending rate at its principal office in
New York City; each change in the Prime Rate being effective from and including
the date such change is publicly announced as being effective. The Prime Rate is
not intended to be lowest rate of interest charged by BNY in connection with
extensions of credit to borrowers.

"Properties" has the meaning assigned to such term in Section 4.6.

 "Public Lender" has the meaning assigned to such term in Section 6.2.

"Register" has the meaning assigned to such term in Section 10.4(c).

"Regulation D" means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

"Regulation T" means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

"Regulation U" means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

"Regulation X" means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

-17-

--------------------------------------------------------------------------------

"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.

"Remedial Action" means (a) "remedial action" as such term is defined in CERCLA,
42 U.S.C. Section 9601(24), and (b) all other actions required by any
Governmental Authority or voluntarily undertaken to: (i) clean up, remove,
treat, abate or in any other way address any Hazardous Material in the
environment; (ii) prevent the Release or threat of Release, or minimize the
further Release of any Hazardous Material so it does not migrate or endanger or
threaten to endanger public health, welfare or the environment; or (iii) perform
studies and investigations in connection with, or as a precondition to, (i) or
(ii) above.

"Required Deposit Amount" means in the event that as a result of the deposit of
cash collateral with the Administrative Agent pursuant to Section 2.8(i) the
Borrower (i) is not required to grant a security interest in such cash
collateral to any other Person, an amount equal to the LC Exposure on the date
on which cash collateral is required to be deposited, or (ii) is required to
grant a security interest in such cash collateral to any other Person, an amount
equal to the LC Exposure on the date on which cash collateral is required to be
deposited multiplied by a fraction, the numerator of which is the sum of the LC
Exposure plus the principal amount of all other obligations to be secured by
such cash collateral and the denominator of which is the amount of such LC
Exposure.

"Required Lenders" means, at any time, Lenders having unused Commitments, LC
Exposure and outstanding Loans representing at least 51% of the sum of the
unused Commitments, LC Exposure and outstanding Loans of all Lenders.

 "Restricted Payment" means, as to any Person, (i) any dividend or other
distribution by such Person (whether in cash, securities or other property) with
respect to any Equity Interests of such Person, (ii) any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Equity Interest, and (iii) any payment
of principal or interest or any purchase, redemption, retirement, acquisition or
defeasance with respect to any Indebtedness of such Person which is subordinated
to the payment of the Obligations.

"Restricted Subsidiary" means each Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

"S&P" means Standard & Poor's Ratings Group, a division of The McGraw Hill
Companies, or any successor thereto.

"SEC" means the Securities and Exchange Commission or any Governmental Authority
succeeding to the functions thereof.

"Senior Debt Rating" means at any date, the credit rating identified by S&P or
Moody's as the credit rating which (i) it has assigned to long term unsecured
senior debt of the Borrower or (ii) would assign to long term unsecured senior
debt of the Borrower were the Borrower to issue or have outstanding any long
term unsecured senior debt on such date.  If either (but not both) Moody's or
S&P shall cease to be in the business of rating corporate debt obligations, the
Pricing Levels shall be determined on the basis of the ratings provided by the
other rating agency.

-18-

--------------------------------------------------------------------------------

"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages, if any, (including
any marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the Board to which member banks of the United States
Federal Reserve System in New York City with deposits exceeding $250,000,000)
are subject for eurocurrency funding (currently referred to as "Eurocurrency
liabilities" in Regulation D). Such reserve percentages shall include those
imposed pursuant to Regulation D.  Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under Regulation D or any comparable
regulation.  The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve percentage.

"subsidiary" means, as to any Person, any corporation, association, partnership,
limited liability company, joint venture or other business entity of which such
Person or any Subsidiary of such Person, directly or indirectly, either (i) in
respect of a corporation, owns or controls more than 50% of the outstanding
Equity Interests having ordinary voting power to elect a majority of the board
of directors or similar managing body, irrespective of whether a class or
classes shall or might have voting power by reason of the happening of any
contingency, or (ii) in respect of an association, partnership, joint venture or
other business entity, is entitled to share in more than 50% of the profits and
losses, however determined.  Unless the context otherwise requires, references
to a Subsidiary shall be deemed to be references to a Subsidiary of the
Borrower.

"Syndication Agents" means, collectively, Chase and WestLB, in their capacities
as syndication agents for the Lenders hereunder.

"Tax" means any present or future tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature, and whatever called, by a Governmental
Authority, on whomsoever and wherever imposed, levied, collected, withheld or
assessed.

"Tax on the Overall Net Income" means, as to any Person, a Tax imposed by the
jurisdiction in which that Person's principal office (and/or, in the case of a
Lender, its lending office in the United States of America designated in its
Administrative Questionnaire or such other office as such Lender may designate
in writing to the Administrative Agent and the Borrower) is located, or by any
political subdivision or taxing authority thereof, or in which that Person is
deemed to be doing business, on all or part of the net income, profits or gains
of that Person (whether worldwide, or only insofar as such income, profits or
gains are considered to arise in or to relate to a particular jurisdiction, or
otherwise).

 "Tolling Agreement" means an agreement pursuant to which the Borrower, a
Subsidiary or an Unconsolidated Person sells all or a significant portion of the
electric generating capacity of a power plant to a Tolling Agreement
Counterparty, such Subsidiary or Unconsolidated Person operates such power plant
and such Tolling Agreement Counterparty purchases the fuel necessary to operate
such power plant.

"Tolling Agreement Counterparty" means in respect of any Tolling Agreement, the
Person or Persons (other than the Borrower, a Subsidiary or an Unconsolidated
Person) party to such Tolling Agreement who, pursuant to such Tolling Agreement,
purchases all or a significant portion of the electric generating capacity of a
power plant and is obligated to purchase the fuel necessary to operate such
power plant.

-19-

--------------------------------------------------------------------------------

"Tolling Agreement Counterparty Default" means with respect to a Tolling
Agreement, (i) the failure by a Tolling Agreement Counterparty to make payments
under such Tolling Agreement (regardless of the cause of such failure (including
the breach by the Borrower, any Subsidiary or Unconsolidated Person of its
obligations under such Tolling Agreement)) after the expiration of any grace or
cure period, (ii) the breach by the Tolling Agreement Counterparty of any other
covenant or agreement under such Tolling Agreement (after the expiration of any
grace or cure period) which gives the Borrower, such Subsidiary or such
Unconsolidated Person the right to terminate such Tolling Agreement or (iii) the
voluntary or involuntary liquidation, dissolution, insolvency, bankruptcy,
receivership or reorganization of the Tolling Agreement Counterparty.

"Total Capitalization" means at any time, the difference between (i) the sum of
each of the following at such time with respect to the Borrower and the
Subsidiaries, determined on a consolidated basis in accordance with GAAP: (a)
preferred Equity Interests (less deferred compensation relating to unallocated
convertible preferred Equity Interests held by the Employee Stock Ownership
Plan), plus (b) common Equity Interests and any premium on capital stock thereon
(as such term is used in the Financial Statements), plus (c) retained earnings,
plus (d) Total Indebtedness, and (ii) treasury stock at such time of the
Borrower and the Subsidiaries, determined on a consolidated basis in accordance
with GAAP.  For purposes of the calculation of the ratio in Section 6.11(a),
Total Capitalization shall be calculated by including Unconsolidated Persons
(other than the Perryville Entities) that would otherwise be excluded in the
consolidated group.

"Total Indebtedness" means at any time, all Indebtedness (net of unamortized
premium and discount (as such term is used in the Financial Statements)) at such
time of the Borrower and the Subsidiaries, determined on a consolidated basis in
accordance with GAAP.  For purposes of the calculation of the ratio in Section
6.11(a), Total Indebtedness shall be calculated by including Unconsolidated
Persons (other than the Perryville Entities) that would otherwise be excluded
from the consolidated group.

"Transactions" means (i) the execution, delivery and performance by the Borrower
of each Loan Document to which it is a party, (ii) the borrowing of the Loans
and the issuance of the Letters of Credit, and (iii) the use of the proceeds of
the Loans and the Letters of Credit.

"Type", when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to (i) the Adjusted LIBO Rate or (ii) the Alternate Base
Rate.

"Unconsolidated Person" means any Subsidiary, joint venture or other Person that
operates a power plant or similar project in which the Borrower or any
Subsidiary invests or has invested and which, pursuant to GAAP as in effect on
such date, would not be consolidated with the Borrower for financial reporting
purposes immediately after giving effect to such investment.

"Unrestricted Subsidiaries" means collectively, (i) Midstream, (ii) Cleco
Support, (iii) CLE Resources, (iv) Innovations, (v) notwithstanding the fact
that Acadia Holdings' equity interest in Acadia Power is not in excess of 50%,
Acadia Power, (vi) each of their respective subsidiaries and (vii) any future
established or acquired Subsidiary (other than the Utility and the Utility
Subsidiaries.

"Unrestricted Subsidiary Group" means each of the Unrestricted Subsidiaries
other than Evangeline and the Perryville Entities.

-20-

--------------------------------------------------------------------------------

"Utility" means Cleco Power LLC, a Louisiana limited liability company,
successor by merger to Cleco Utility Group Inc., a Louisiana corporation.

"Utility Credit Agreement" means the Credit Agreement, dated as of April 25,
2005, by and among the Utility, the lenders party thereto, Chase and WestLB., as
syndication agents, KeyBank National Association and Union Bank of California,
N.A., as documentation agents thereunder, and BNY, as administrative agent
thereunder.

"Utility Financial Statements" has the meaning assigned to such term in Section
4.4(a).

"Utility Indenture" means the Indenture, dated as of October 1, 1988, between
the Borrower and The Bank of New York, as trustee.

"Utility Mortgage" means the Indenture of Mortgage, dated as of July 1, 1950,
made by the Utility to Bank One Trust Company, NA, as Trustee.

"Utility Subsidiaries" means collectively, the subsidiaries of the Utility,
each, a "Utility Subsidiary".

"Voting Security" means a security which ordinarily has voting power for the
election of the board of directors (or other governing body), whether at all
times or only so long as no senior class of Equity Interests has such voting
power by reason of any contingency.

"WestLB" means WestLB AG, New York Branch.

"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.2                Classification of Loans and Borrowings

For purposes of this Credit Agreement, (i) Loans may be classified and referred
to by Type (e.g., a "Eurodollar Loan") and (ii)  Borrowings may also be
classified and referred to by Type (e.g., a "Eurodollar Borrowing").

Section 1.3                Terms Generally

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
"include", "includes" and "including" shall be deemed to be followed by the
phrase "without limitation". The word "will" shall be construed to have the same
meaning and effect as the word "shall". Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified,
(ii) any definition of or reference to any law shall be construed as referring
to such law as from time to time amended and any successor thereto and the rules
and regulations promulgated from time to time thereunder, (iii) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (iv) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Credit Agreement in its

-21-

--------------------------------------------------------------------------------

entirety and not to any particular provision hereof, (v) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Credit Agreement,
and (vi) the words "asset" and "property" shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

Section 1.4                Accounting Terms; GAAP

Except as otherwise expressly provided herein, as used in the Loan Documents and
in any certificate, opinion or other document made or delivered pursuant
thereto, accounting terms not defined in Section 1.1, and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP.  If at any time any change in GAAP
would affect the computation of any financial requirement set forth in this
Credit Agreement, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such requirement to reflect such change in GAAP
(subject to the approval of the Required Lenders), provided that, until so
amended, (i) such requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrower shall provide to the
Credit Parties financial statements and other documents required under this
Credit Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such requirement made before and after
giving effect to such change in GAAP.  Except as otherwise expressly provided
herein, the computation of financial ratios and requirements set forth in this
Credit Agreement shall be consistent with the Borrower's financial statements
required to be delivered hereunder.

Section 1.5                Rounding

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding‑up if there is no nearest number).

Article 2.

THE CREDITS

Section 2.1                Commitments

Subject to the terms and conditions hereof, each Lender agrees to make Loans to
the Borrower in dollars from time to time during the Availability Period in an
aggregate principal amount that will not result in such Lender's Credit Exposure
exceeding such Lender's Commitment. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Loans.

Section 2.2                Loans and Borrowings

(a)                Each Loan shall be made as part of a Borrowing consisting of
Loans made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations

-22-

--------------------------------------------------------------------------------

hereunder, provided that the Commitments of the Lenders are several, and no
Lender shall be responsible for any other Lender's failure to make Loans as
required.

(b)                Subject to Section 3.4, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans, as applicable, in each case as the
Borrower may request in accordance herewith. Each Lender at its option may make
any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan, provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Credit Agreement. 

(c)                At the commencement of each Interest Period for any
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of 1,000,000 and not less than $5,000,000. At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000, provided
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments or in an aggregate amount that is
required to finance or the reimbursement of an LC Disbursement as contemplated
by Section 2.8(e).  Borrowings of more than one Type may be outstanding at the
same time, provided that there shall not at any time be more than a total of
five Eurodollar Borrowings outstanding.

(d)                Notwithstanding any other provision of this Credit Agreement,
the Borrower shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

Section 2.3                Requests for Borrowings

(a)                To request a Borrowing, the Borrower shall deliver a Credit
Request to the Administrative Agent by hand or facsimile (or transmit by
electronic communication, if arrangements for doing so have been approved by the
Administrative Agent) or notify the Administrative Agent by telephone, in each
case to be promptly confirmed by the delivery to the Administrative Agent of a
signed Credit Request (i) in the case of a Eurodollar Borrowing, not later than
11:30 a.m., New York City time, three Business Days before the date of the
proposed Borrowing or (ii) in the case of an ABR Borrowing, not later than 11:30
a.m., New York City time, on the date of the proposed Borrowing. Each such
Credit Request (including each such telephonic request) shall be irrevocable and
shall specify the following information in compliance with Section 2.2:

(i)                  the aggregate amount of the requested Borrowing;

(ii)                the date of such Borrowing, which shall be a Business Day;

(iii)               whether such Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing;

(iv)              in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term "Interest Period"; and

(v)                the location and number of the Borrower's account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.4.

-23-

--------------------------------------------------------------------------------

(b)                If no election as to the Type of Borrowing is specified, then
the requested Borrowing shall be an ABR Borrowing.  If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month's duration.
Promptly following receipt of a Credit Request in accordance with this Section,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender's Loan to be made as part of the requested Borrowing.

Section 2.4                Funding of Borrowings

(a)                Each Lender shall make each Loan to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds by
2:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. Subject to
Section 5.2, the Administrative Agent will make such Loans available to the
Borrower by promptly crediting or otherwise transferring the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent and designated by the Borrower in the applicable Credit
Request, provided that ABR Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.8(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

(b)                Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender's share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.4(a) or Section 2.8(e)
and may, in reliance upon such assumption, make available to the Borrower or the
Issuing Bank, as applicable, a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower or the Issuing Bank, as applicable, to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
that would be otherwise applicable to such Borrowing. Such payment by the
Borrower, however, shall be without prejudice to its rights against such
Lender.  If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender's Loan included in such Borrowing.

Section 2.5                Termination, Reduction and Increase of Commitments

(a)                Unless previously terminated, the Commitments shall terminate
on the Maturity Date.

(b)                The Borrower may at any time terminate, or from time to time
reduce, the Commitments, provided that (i) the Borrower shall not terminate or
reduce the Commitments if, after giving effect to any concurrent prepayment or
repayment of the Loans in accordance with Section 2.7, the sum of the Credit
Exposures would exceed the total Commitments, (ii) each such reduction of the
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (iii) any reduction of the Commitments to an amount
below the LC Commitment shall be automatically reduce the LC Commitment on a
dollar for dollar basis.

-24-

--------------------------------------------------------------------------------

(c)                The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable, provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Each reduction, and any termination, of the
Commitments shall be permanent and each reduction of the Commitments shall be
made ratably among the Lenders in accordance with their respective Commitments.

(d)                The Borrower may at any time and from time to time prior to
the Maturity Date, at its sole cost, expense and effort, request any one or more
of the Lenders to increase its Commitment (the decision to increase the
Commitment of a Lender to be within the sole and absolute discretion of such
Lender), or any other Person reasonably satisfactory to the Administrative Agent
and the Issuing Bank to provide a new Commitment, by submitting to the
Administrative Agent and the Issuing Bank an Increase Supplement duly executed
by the Borrower and each such Lender or other Person, as the case may be. If
such Increase Supplement is in all respects reasonably satisfactory to the
Administrative Agent and the Issuing Bank, the Administrative Agent shall
execute such Increase Supplement and the Administrative Agent shall deliver a
copy thereof to the Borrower and each such Lender or other Person, as the case
may be. Upon execution and delivery of such Increase Supplement by the
Administrative Agent and the Issuing Bank, (x) in the case of each such Lender
(an "Increasing Lender"), its Commitment shall be increased to the amount set
forth in such Increase Supplement, (y) in the case of each such other Person,
such other Person shall become a party hereto and have the rights and
obligations of a Lender under the Loan Documents and its Commitment shall be as
set forth in such Increase Supplement; provided that:

(i)                  immediately after giving effect thereto, the sum of all
increases in the aggregate Commitments made pursuant to this Section 2.5(d)
shall not exceed $25,000,000;

(ii)                each such increase of the aggregate Commitments shall be in
an amount not less than $10,000,000 or such amount plus an integral multiple of
$1,000,000;

(iii)               if Loans would be outstanding immediately after giving
effect to any such increase, then simultaneously with such increase (1) each
such increasing Lender, each such other Person and each other Lender shall be
deemed to have entered into a master assignment and acceptance agreement, in
form and substance substantially similar to Exhibit A, pursuant to which each
such other Lender shall have assigned to each such increasing Lender and each
such other Person a portion of its Loans necessary to reflect proportionately
the Commitments as adjusted in accordance with this subsection (f), and (2) in
connection with such assignment, each such increasing Lender and each such other
Person shall pay to the Administrative Agent, for the account of each such other
Lender, such amount as shall be necessary to reflect the assignment to it of
Loans, and in connection with such master assignment each such other Lender may
treat the assignment of Eurodollar Borrowings as a prepayment of such Eurodollar
Borrowings for purposes of Section 3.6;

(iv)              each such other Person shall have delivered to the
Administrative Agent and the Borrower all forms, if any, that are required to be
delivered by such other Person pursuant to Section 3.7; and

-25-

--------------------------------------------------------------------------------

(v)                the Borrower shall have delivered to the Administrative Agent
with sufficient copies for each Lender a certificate of a Financial Officer
demonstrating pro forma compliance with the terms of this Credit Agreement
through the Maturity Date and the Administrative Agent shall have received such
certificates and other items as it shall reasonably request in connection with
such increase.

Section 2.6                Repayment of Loans; Evidence of Debt

(a)                The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date.

(b)                Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the debt of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(c)                The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Type thereof and
the Interest Period, if any, applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender's share thereof.

(d)                The entries made in the accounts maintained pursuant to
paragraphs (b) or (c) of this Section shall, to the extent not inconsistent with
any entries made in the Notes, be prima facie evidence of the existence and
amounts of the obligations recorded therein, provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Credit Agreement.

(e)                The Loans made by each Lender shall be evidenced by a Note
payable to the order of such Lender, substantially in the form of Exhibit D.

Section 2.7                Prepayment of Loans

(a)                Voluntary Prepayments. The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to the requirements of this Section.

(b)                Prepayments Resulting from the Reduction of the Total
Commitments.  In the event of any partial reduction or termination of the
Commitments, then (i) at or prior to the date of such reduction or termination,
the Administrative Agent shall notify the Borrower and the Lenders of the sum of
the Credit Exposures after giving effect thereto and (ii) if such sum would
exceed the total Commitments after giving effect to such reduction or
termination, then the Borrower shall, on the date of such reduction or
termination, prepay Borrowings in an amount sufficient to eliminate such excess.

(c)                Notice of Prepayment; Application of Prepayments. The
Borrower shall notify the Administrative Agent by telephone (confirmed by
facsimile) of any prepayment hereunder, (i) in the case of a prepayment of a
Eurodollar Borrowing, not later than 11:30 a.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR

-26-

--------------------------------------------------------------------------------

Borrowing, not later than 11:30 a.m., New York City time, on the date of the
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid, provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.5, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.5. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing under Section 2.7(a) shall, when added to the amount of each
concurrent reduction of the Commitments and prepayment of Borrowings under such
Sections, be in an integral multiple of $1,000,000 and not less than $5,000,000
(or, if the outstanding principal balance of the Revolving Loans is less that
such minimum amount, then such lesser outstanding principal balance, as the case
may be).  Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing.  Prepayments shall be accompanied by accrued
interest to the extent required by Section 3.1.

Section 2.8                Letters of Credit

(a)                General. Subject to the terms and conditions set forth
herein, the Borrower may request the issuance of Letters of Credit denominated
in dollars for its own account, in a form acceptable to the Administrative Agent
and the Issuing Bank, at any time and from time to time during the period from
the Closing Date to the tenth Business Day preceding the last day of the
Availability Period.  In the event of any inconsistency between the terms and
conditions of this Credit Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Credit Agreement shall control.

(b)                Notice of Issuance; Amendment; Renewal; Extension; Certain
Conditions. To request the issuance of a New Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (not later than three Business Days before the
requested date of issuance, amendment, renewal or extension) a Credit Request
requesting the issuance of a New Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit, provided that no such
notice shall be required in connection with the extension of an Evergreen Letter
of Credit.  If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank's standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and, upon issuance, amendment, renewal or
extension of each Letter of Credit, the Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension, (i) the LC Exposure shall not exceed the Letter of Credit Commitment
and (ii) the total Credit Exposures shall not exceed the total Commitments.

(c)                Expiration Date. Each Letter of Credit shall expire at or
prior to the close of business on the earlier of (i) the date that is one year
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension), and
(ii) the date that is ten Business Days prior to the Maturity Date, provided
that any Letter of Credit may provide for the automatic renewal thereof for any
period (unless the Issuing Bank elects not to

-28-

--------------------------------------------------------------------------------

extend) so long as such period ends (x) ten Business Days prior to the Maturity
Date or (y) if the Borrower shall have deposited cash collateral with the
Administrative Agent as required by Section 2.8(i), ten Business Days prior to
the date that is one year after the date of the issuance of such Letter of
Credit (or, in the case of any renewal or extension thereof, one year after such
renewal or extension).

(d)                Participations. By the issuance of a New Letter of Credit or,
in the case of an Existing Letter of Credit, the execution and delivery of this
Credit Agreement (or an amendment to a Letter of Credit increasing the amount
thereof) and without any further action on the part of the Issuing Bank or the
Lenders, the Issuing Bank hereby grants to each Lender and each Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender's Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each such Lender hereby absolutely and unconditionally agrees to pay
to the Administrative Agent, for the account of the Issuing Bank, such Lender's
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason.  Each such Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever; provided that no
Lender shall be obligated to make any payment to the Administrative Agent for
any wrongful LC Disbursement made by the Issuing Bank as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of the
Issuing Bank.

(e)                Reimbursement If the Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, then the Issuing Bank shall
either (i) notify the Borrower to reimburse the Issuing Bank therefor, in which
case the Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement and any accrued
interest thereon not later than 2:00 p.m. on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 11:00 a.m. on such date, or if such notice has not been received by the
Borrower prior to such time on such date, then not later than 2:00 p.m. on the
Business Day immediately following the day that the Borrower receives such
notice, provided that, if the LC Disbursement is equal to or greater than
$1,000,000, the Borrower may, subject to the conditions of borrowing set forth
herein, request in accordance with Section 2.3 or this Section 2.8 that such
payment be financed with an ABR Borrowing in an equivalent amount and, to the
extent so financed, the Borrower's obligation to make such payment shall be
discharged and replaced by the resulting ABR Borrowing, and/or (ii) notify the
Administrative Agent that the Issuing Bank is requesting that the Lenders make
an ABR Borrowing in an amount equal to such LC Disbursement and any accrued
interest thereon, in which case (A) the Administrative Agent shall notify each
Lender of the details thereof and of the amount of such Lender's Loan to be made
as part of such ABR Borrowing, and (B) each Lender shall, whether or not any
Default shall have occurred and be continuing, any representation or warranty
shall be accurate, any condition to the making of any Loan hereunder shall have
been fulfilled, or any other matter whatsoever, make the Loan to be made by it
under this paragraph by wire transfer of immediately available funds to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders on (1) the Business Day that such Lender
receives such notice, if such notice is received prior to 12:00 noon, New York
City time, on the day of receipt or (2) the Business Day immediately following
the day that such Lender receives such notice, if such notice is not received
prior to such time on the day of receipt. 

-29-

--------------------------------------------------------------------------------

Such Loans shall, for all purposes hereof, be deemed to be an ABR Borrowing
referred to in Section 2.2(a) and made pursuant to Section 2.3, and the Lenders
obligations to make such Loans shall be absolute and unconditional. The
Administrative Agent will make such Loans available to the Issuing Bank by
promptly crediting or otherwise transferring the amounts so received, in like
funds, to the Issuing Bank for the purpose of repaying in full the LC
Disbursement and all accrued interest thereon.

(f)                 Obligations Absolute. The Borrower's obligations to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Credit Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or any Loan Document, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent, insufficient or invalid in any respect
or any statement therein being untrue or inaccurate in any respect, (iii)
payment by the Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, (iv) any amendment or waiver of or any consent to departure from all or
any of the provisions of any Letter of Credit or any Loan Document, (v) the
existence of any claim, set‑off, defense or other right that the Borrower, any
other party guaranteeing, or otherwise obligated with, such Borrower, any
Subsidiary or other Affiliate thereof or any other Person may at any time have
against the beneficiary under any Letter of Credit, any Credit Party or any
other Person, whether in connection with this Credit Agreement, any other Loan
Document or any other related or unrelated agreement or transaction, or (vi) any
other act or omission to act or delay of any kind of any Credit Party or any
other Person or any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
set‑off against, the Borrower's obligations hereunder.  Neither any Credit Party
nor any of their respective Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank's
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g)                Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify (which may include telephonic notice, promptly confirmed by facsimile)
the Administrative Agent and the Borrower of such demand for payment and

-29-

--------------------------------------------------------------------------------

whether the Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the Issuing Bank and the
Lenders with respect to any such LC Disbursement.

(h)                Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Loans; provided that,
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 3.1(b) shall apply. Interest accrued
pursuant to this paragraph shall be for the account of the Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i)                  Cash Collateral. In the event that (i) an Event of Default
shall occur and be continuing or (ii) any Letters of Credit are outstanding on
or after the tenth Business Day prior to the Maturity Date (or any LC
Disbursements remain unreimbursed on or after such date), the Borrower shall
deposit with the Administrative Agent in immediately available funds on the
Business Day on which it receives notice from the Administrative Agent or
Required Lenders demanding the deposit of cash collateral in the case of clause
(i), or on or before the tenth Business Day prior to the Maturity Date in the
case of clause (ii), an amount equal to the Required Deposit Amount, which
amount shall be held by the Administrative Agent as cash collateral pursuant to
a cash collateral agreement in form and substance satisfactory to the
Administrative Agent and the Issuing Bank to secure the Borrower's reimbursement
obligations with respect to LC Disbursements; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default described in clause (h)
or (i) of Article 8.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Credit Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Such deposit shall not bear interest, nor shall the Administrative
Agent be under any obligation whatsoever to invest the same, provided that, at
the request of the Borrower, such deposit shall be invested by the
Administrative Agent in direct short term obligations of, or short term
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America, in each case maturing no later than
the expiry date of the Letter of Credit giving rise to the relevant LC
Exposure.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Required Lenders), be applied to satisfy other
obligations of the Borrower under this Credit Agreement. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.  If the Borrower is required to
provide cash collateral hereunder as a result of clause (ii) of the first
sentence of this subsection, the amount thereof (to the extent not applied as
aforesaid) shall be returned to the Borrower when the LC Exposure is zero and
all Letters of Credit shall have been returned to the Issuing Bank and shall
have been cancelled.

-30-

--------------------------------------------------------------------------------

Section 2.9                Payments Generally; Pro Rata Treatment; Sharing of
Set‑offs

(a)                The Borrower shall make each payment required to be made by
it hereunder or under any other Loan Document (whether of principal of Loans, LC
Disbursements, interest or fees, or of amounts payable under Sections 3.5, 3.6,
3.7 or 10.3, or otherwise) prior to 1:00 p.m., New York City time, on the date
when due, in immediately available funds, without set‑off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its office at One Wall Street, New
York, New York, or such other office as to which the Administrative Agent may
notify the other parties hereto, except payments to be made to the Issuing Bank
as expressly provided herein and except that payments pursuant to Sections 3.5,
3.6, 3.7 and 10.3 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b)                Each Borrowing, each payment or prepayment of principal of
any Borrowing, each payment of interest on the Loans, each payment of fees, each
reduction of the Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders in accordance with their respective applicable
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Loans).
 Each Lender agrees that in computing such Lender's portion of any Borrowing to
be made hereunder, the Administrative Agent may, in its discretion, round each
Lender's percentage of such Borrowing to the next higher or lower whole dollar
amount.  If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal of Loans,
unreimbursed LC Disbursements, interest, fees and commissions then due
hereunder, such funds shall be applied (i) first, towards payment of interest,
fees and commissions then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest, fees and commissions then
due to such parties and (ii) second, towards payment of principal of Loans and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal of Loans and
unreimbursed LC Disbursements then due to such parties.

(c)                If any Lender shall, by exercising any right of set‑off or
counterclaim or otherwise, obtain payment in respect of any principal of, or
interest on, any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of, and
accrued interest on, their respective Loans and participations in LC
Disbursements, provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Credit Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale

-31-

--------------------------------------------------------------------------------

of a participation in any of its Loans or participations in LC Disbursements to
any assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set‑off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d)                Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the applicable Credit Parties hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to such Credit
Parties the amount due. In such event, if the Borrower has not in fact made such
payment, then each such Credit Party severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Credit Party with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

(e)                If any Credit Party shall fail to make any payment required
to be made by it pursuant to Section 2.4(b) or 2.8(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Credit Party to satisfy such Credit Party's obligations under
such Sections until all such unsatisfied obligations are fully paid.

Article 3.

INTEREST, FEES, YIELD PROTECTION, ETC.

Section 3.1                Interest

(a)                The Loans comprising each ABR Borrowing shall bear interest
at the Alternate Base Rate. The Loans comprising each Eurodollar Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin.

(b)                Notwithstanding the foregoing, if any principal of or
interest on any Loan, any reimbursement obligation in respect of any LC
Disbursement or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraph of
this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Borrowings as provided in the preceding paragraph of this
Section. 

(c)                Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date for such Loan, provided that (i) interest accrued
pursuant to paragraph (b) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such

-32-

--------------------------------------------------------------------------------

repayment or prepayment, and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(d)                All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent clearly demonstrable error. 
The Administrative Agent shall, as soon as practicable, notify the Borrower and
the Lenders of the effective date and the amount of each such change in the
Prime Rate, but any failure to so notify shall not in any manner affect the
obligation of the Borrower to pay interest on the Loans in the amounts and on
the dates required.

Section 3.2                Interest Elections Relating to Borrowings

(a)                Each Borrowing initially shall be of the Type specified in
the applicable Credit Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Credit Request. Thereafter,
the Borrower may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

(b)                To make an election pursuant to this Section, the Borrower
shall deliver to the Administrative Agent a signed Interest Election Request in
a form approved by the Administrative Agent (or notify the Administrative Agent
by telephone, to be promptly confirmed by delivery to the Administrative Agent
of a signed Interest Election Request) by the time that a Credit Request would
be required under Section 2.3 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election.

(c)                Each such telephonic and written Interest Election Request
shall be irrevocable and shall specify the following information:

(i)                  the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);

(ii)                the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

(iii)               whether the resulting Borrowing is to be an ABR Borrowing or
a Eurodollar Borrowing; and

-33-

--------------------------------------------------------------------------------

(iv)              if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term "Interest
Period".

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.

(d)                Promptly following receipt of an Interest Election Request,
the Administrative Agent shall advise each Lender of the details thereof and of
such Lender's portion of each resulting Borrowing.

(e)                If the Borrower fails to deliver a timely Interest Election
Request prior to the end of the Interest Period applicable thereto, then, unless
such Borrowing is repaid as provided herein, at the end of such Interest Period,
such Borrowing shall be converted to an ABR Borrowing. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing, (i)
no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

Section 3.3                Fees

(a)                The Borrower agrees to pay to the Administrative Agent for
the account of each Lender, a facility fee, which shall accrue at a rate per
annum equal to the Applicable Margin on the daily amount of the Commitment of
such Lender (regardless of usage) during the period from and including the date
on which this Credit Agreement becomes effective pursuant to Section 10.6 to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any Credit Exposure after its Commitment terminates,
then such facility fee shall continue to accrue on the daily amount of such
Lender's Credit Exposure from and including the date on which such Lender's
Commitment terminates to but excluding the date on which such Lender ceases to
have any Credit Exposure. Accrued facility fees shall be payable in arrears on
the last day of March, June, September and December of each year, each date on
which the Commitments are permanently reduced and on the date on which the
Commitments terminate, commencing on the first such date to occur after the
Agreement Date, provided that all unpaid facility fees shall be payable on the
date on which the Commitments terminate and provided further that facility fees
which accrue after the Commitments terminate shall be payable on demand. All
facility fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(b)                The Borrower agrees to pay (i) to the Administrative Agent
for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at a rate per annum
equal to the Applicable Margin on the average daily amount of such Lender's LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date on which such Lender's Commitment terminates and
the date on which such Lender ceases to have any LC Exposure and (ii) to the
Issuing Bank for its own account a fronting fee, which shall accrue at the rate
or rates per annum separately agreed upon between the Borrower and the Issuing
Bank on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Closing Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as

-34-

--------------------------------------------------------------------------------

well as the Issuing Bank's standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Accrued participation fees and fronting fees shall be
payable in arrears on the last day of March, June, September and December of
each year, commencing on the first such date to occur after the date hereof;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand.  Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within ten days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c)                The Borrower agrees to pay to the Administrative Agent for
the account of each Lender during the period from and including the date on
which this Credit Agreement becomes effective pursuant to Section 10.6 to but
excluding the date on which such Commitment terminates; a utilization fee which
shall accrue at a rate per annum equal to 0.125% on the aggregate Credit
Exposure for each day that such aggregate Credit Exposure shall exceed 50.0% of
the Commitments of all Lenders, provided that, if such Lender continues to have
any Credit Exposure after its Commitment terminates, then such utilization fee
shall continue to accrue on the daily amount of such Lender's Credit Exposure
from and including the date on which such Lender's Commitment terminates to but
excluding the date on which such Lender ceases to have any Credit Exposure.
Accrued utilization fees shall be payable in arrears on the last day of March,
June, September and December of each year, each date on which the Commitments
are permanently reduced and on the date on which the Commitments terminate,
commencing on the first such date to occur after the Agreement Date, provided
that all unpaid utilization fees shall be payable on the date on which the
Commitments terminate and provided further that utilization fees which accrue
after the Commitments terminate shall be payable on demand. All utilization fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

(d)                The Borrower agrees to pay to each Credit Party, for its own
account, fees and other amounts payable in the amounts and at the times
separately agreed upon in writing between the Borrower and such Credit Party.

(e)                All fees and other amounts payable hereunder shall be paid on
the dates due, in immediately available funds. Fees and other amounts paid shall
not be refundable under any circumstances.

Section 3.4                Alternate Rate of Interest

If prior to the commencement of any Interest Period for a Eurodollar Borrowing:

(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

(b)    the Administrative Agent is advised by Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost of making or maintaining their Loans
included in such Borrowing for such Interest Period;

-35-

--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone (confirmed by facsimile) or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective, and (ii) if any Credit Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.

Section 3.5                Increased Costs; Illegality

(a)                If any Change in Law shall:

(i)                  impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Credit Party (except any such reserve
requirement reflected in the Adjusted LIBO Rate); or

(ii)                impose on any Credit Party or the London interbank market
any other condition affecting this Credit Agreement, any Eurodollar Loans made
by such Credit Party or any participation therein or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Credit Party of making or maintaining any Eurodollar Loan or the cost to such
Credit Party of issuing, participating in or maintaining any Letter of Credit
hereunder or to increase the cost to such Credit Party or to reduce the amount
of any sum received or receivable by such Credit Party hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Credit
Party such additional amount or amounts as will compensate such Credit Party for
such additional costs incurred or reduction suffered.

(b)                If any Credit Party determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Credit Party's capital or on the capital of such Credit
Party's holding company, if any, as a consequence of this Credit Agreement or
the Loans made, the Letters of Credit issued or the participations therein held,
by such Credit Party to a level below that which such Credit Party or such
Credit Party's holding company could have achieved but for such Change in Law
(taking into consideration such Credit Party's policies and the policies of such
Credit Party's holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Credit Party such additional amount or
amounts as will compensate such Credit Party or such Credit Party's holding
company for any such reduction suffered.

(c)                A certificate of a Credit Party setting forth the amount or
amounts necessary to compensate such Credit Party or its holding company, as
applicable, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Credit Party the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d)                Failure or delay on the part of any Credit Party to demand
compensation pursuant to this Section shall not constitute a waiver of such
Credit Party's right to demand such compensation; provided that the Borrower
shall not be required to compensate a Credit Party pursuant to this Section for
any increased costs or reductions incurred more than 90 days prior to the date
that such Credit Party notifies the Borrower of the Change in Law giving rise to
such increased costs or

-36-

--------------------------------------------------------------------------------

reductions and of such Credit Party's intention to claim compensation therefor;
and provided further that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 90 day period referred to above
shall be extended to include the period of retroactive effect thereof.

(e)                Notwithstanding any other provision of this Credit Agreement,
if, after the Agreement Date, any Change in Law shall make it unlawful for any
Lender to make or maintain any Eurodollar Loan or to give effect to its
obligations as contemplated hereby with respect to any Eurodollar Loan, then, by
written notice to the Borrower and to the Administrative Agent:

(i)                  such Lender may declare that Eurodollar Loans will not
thereafter (for the duration of such unlawfulness) be made by such Lender
hereunder (or be continued for additional Interest Periods) and ABR Loans will
not thereafter (for such duration) be converted into Eurodollar Loans, whereupon
any request for a Eurodollar Borrowing or to convert an ABR Borrowing to a
Eurodollar Borrowing or to continue a Eurodollar Borrowing, as applicable, for
an additional Interest Period shall, as to such Lender only, be deemed a request
for an ABR Loan (or a request to continue an ABR Loan as such for an additional
Interest Period or to convert a Eurodollar Loan into an ABR Loan, as
applicable), unless such declaration shall be subsequently withdrawn; and

(ii)                such Lender may require that all outstanding Eurodollar
Loans made by it be converted to ABR Loans, in which event all such Eurodollar
Loans shall be automatically converted to ABR Loans, as of the effective date of
such notice as provided in the last sentence of this paragraph.

In the event any Lender shall exercise its rights under clause (i) or (ii) of
this paragraph, all payments and prepayments of principal that would otherwise
have been applied to repay the Eurodollar Loans that would have been made by
such Lender or the converted Eurodollar Loans of such Lender shall instead be
applied to repay the ABR Loans made by such Lender in lieu of, or resulting from
the conversion of, such Eurodollar Loans, as applicable.  For purposes of this
paragraph, a notice to the Borrower by any Lender shall be effective as to each
Eurodollar Loan made by such Lender, if lawful, on the last day of the Interest
Period currently applicable to such Eurodollar Loan; in all other cases such
notice shall be effective on the date of receipt by the Borrower.

Section 3.6                Break Funding Payments

In the event of (a) the payment or prepayment (voluntary or otherwise) of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.7(c) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period or maturity
date applicable thereto as a result of a request by the Borrower pursuant to
Section 3.8, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for

-37-

--------------------------------------------------------------------------------

such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

Section 3.7                Taxes

(a)                Payments to be Free and Clear. Provided that all
documentation, if any, then required to be delivered by any Lender or the
Administrative Agent pursuant to Section 3.7(c) has been delivered, all sums
payable by the Borrower under the Loan Documents shall be paid free and clear of
and (except to the extent required by law) without any deduction or withholding
on account of any Tax (other than a Tax on the Overall Net Income of any Lender
(for which payment need not be free and clear, but no deduction or withholding
shall be made unless then required by applicable law)) imposed, levied,
collected, withheld or assessed by or within the United States or any political
subdivision in or of the United States or any other jurisdiction from or to
which a payment is made by or on behalf of the Borrower or by any federation or
organization of which the United States or any such jurisdiction is a member at
the time of payment.

(b)                Grossing up of Payments. If the Borrower or any other Person
is required by law to make any deduction or withholding on account of any such
Tax from any sum paid or payable by the Borrower to the Administrative Agent or
any Lender under any of the Loan Documents:

(i)                  the Borrower shall notify the Administrative Agent and such
Lender of any such requirement or any change in any such requirement as soon as
the Borrower becomes aware of it;

(ii)                the Borrower shall pay any such Tax before the date on which
penalties attach thereto, such payment to be made (if the liability to pay is
imposed on the Borrower) for its own account or (if that liability is imposed on
the Administrative Agent or such Lender, as the case may be) on behalf of and in
the name of the Administrative Agent or such Lender, as the case may be;

(iii)               the sum payable by the Borrower to the Administrative Agent
or a Lender in respect of which the relevant deduction, withholding or payment
is required shall be increased to the extent necessary to ensure that, after the
making of that deduction, withholding or payment, the Administrative Agent or
such Lender, as the case may be, receives on the due date therefor a net sum
equal to what it would have received had no such deduction, withholding or
payment been required or made; and

(iv)              within 30 days after paying any sum from which it is required
by law to make any deduction or withholding, and within 30 days after the due
date of payment of any Tax which it is required by clause (ii) above to pay, the
Borrower shall deliver to the Administrative Agent and the applicable Lender
evidence satisfactory to the other affected parties of such deduction,
withholding or payment and of the remittance thereof to the relevant
Governmental Authority;

-38-

--------------------------------------------------------------------------------

(v)                provided that no additional amount shall be required to be
paid to any Lender under clause (iii) above except to the extent that any change
after the date hereof (in the case of each Lender listed on the signature pages
hereof) or after the date of the Assignment and Acceptance Agreement pursuant to
which such Lender became a Lender (in the case of each other Lender) if any such
requirement for a deduction, withholding or payment as is mentioned therein
shall result in an increase in the rate of such deduction, withholding or
payment from that in effect at the date of this Agreement or at the date of such
Assignment and Acceptance Agreement, as the case may be, in respect of payments
to such Lender, and provided further that any Lender claiming any additional
amounts payable pursuant to this Section 3.7 shall use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction of its Applicable Lending Office or take other
appropriate action if the making of such a change or the taking of such action,
as the case may be, would avoid the need for, or reduce the amount of, any such
additional amounts that may thereafter accrue and would not, in the reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender.

(c)                Tax Certificates. Each Foreign Lender shall deliver to the
Borrower (with a copy to the Administrative Agent), on or prior to the Closing
Date (in the case of each Foreign Lender listed on the signature pages hereof)
or on the effective date of the Assignment and Acceptance Agreement pursuant to
which it becomes a Lender (in the case of each other Foreign Lender), and at
such other times as may be necessary in the determination of the Borrower or the
Administrative Agent (each in the reasonable exercise of its discretion),
including upon the occurrence of any event requiring a change in the most recent
counterpart of any form set forth below previously delivered by such Foreign
Lender to the Borrower, such certificates, documents or other evidence, properly
completed and duly executed by such Foreign Lender (i) two accurate and complete
original signed copies of Internal Revenue Service Form W8‑BEN or Form W8‑ECI,
or successor applicable form and (ii) an Internal Revenue Service Form W‑8 or
W‑9 (or any other certificate or statement of exemption required by Treasury
Regulations Section 1.1441 4(a) or Section 1.1441 6(c) or any successor thereto)
to establish that such Foreign Lender is not subject to deduction or withholding
of United States federal income tax under Section 1441 or 1442 of the Code or
otherwise (or under any comparable provisions of any successor statute) with
respect to any payments to such Foreign Lender of principal, interest, fees or
other amounts payable under any of the Loan Documents.  The Borrower shall not
be required to pay any additional amount to any such Foreign Lender under
Section 3.7(b)(iii) if such Foreign Lender shall have failed to satisfy the
requirements of the immediately preceding sentence; provided that if such
Foreign Lender shall have satisfied such requirements on the Closing Date (in
the case of each Foreign Lender listed on the signature pages hereof) or on the
effective date of the Assignment and Acceptance Agreement pursuant to which it
becomes a Lender (in the case of each other Foreign Lender), nothing in this
Section shall relieve the Borrower of its obligation to pay any additional
amounts pursuant to Section 3.7(b)(iii) in the event that, as a result of any
change in applicable law, such Foreign Lender is no longer properly entitled to
deliver certificates, documents or other evidence at a subsequent date
establishing the fact that such Foreign Lender is not subject to withholding as
described in the immediately preceding sentence.

Section 3.8                Mitigation Obligations

In the event that (i) the Borrower becomes obligated to pay additional amounts
to any Lender pursuant to Section 3.5, Section 3.6 or Section 3.7, or (ii) any
Lender defaults in its obligation to fund Loans hereunder on two or more
occasions, the Borrower may, within 60 days of the demand by such Lender for
such additional amounts or the relevant default by such Lender, as the case may
be, and subject to and in accordance with the provisions of Section 10.4,
designate an Eligible Assignee

-39-

--------------------------------------------------------------------------------

(acceptable to the Administrative Agent and the Issuing Bank) to purchase and
assume all its interests, rights and obligations under the Loan Documents,
without recourse to or warranty by or expense to, such Lender, for a purchase
price equal to the outstanding principal amount of such Lender's Loans plus any
accrued but unpaid interest thereon and accrued but unpaid facility fees,
utilization fees and letter of credit fees in respect of such Lender's
Commitment and any other amounts payable to such Lender hereunder, and to assume
all the obligations of such Lender hereunder, and, upon such purchase, such
Lender shall no longer be a party hereto or have any rights hereunder (except
those that survive full repayment hereunder) and shall be relieved from all
obligations to the Borrower hereunder, and the Eligible Assignee shall succeed
to the rights and obligations of such Lender hereunder.  The Borrower shall
execute and deliver to such Eligible Assignee a Note.  Notwithstanding anything
herein to the contrary, in the event that a Lender is replaced pursuant to this
Section 3.8 as a result of the Borrower becoming obligated to pay additional
amounts to such Lender pursuant to Section 3.5, Section 3.6 or Section 3.7, such
Lender shall be entitled to receive such additional amounts as if it had not
been so replaced.  

Article 4.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Credit Parties that:

Section 4.1                Organization; Powers

Each of the Borrower and the Restricted Subsidiaries is duly organized or
formed, validly existing and in good standing under the laws of the jurisdiction
of its organization or formation, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

Section 4.2                Authorization; Enforceability

The Transactions are within the corporate powers of the Borrower and have been
duly authorized by all necessary corporate and, if required, equity holder
action.  Each Loan Document has been duly executed and delivered by the Borrower
and constitutes a legal, valid and binding obligation thereof, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors' rights
generally and general principles of equity.

Section 4.3                Governmental Approvals; No Conflicts

The Transactions (i) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except for (x)
information filings to be made in the ordinary course of business, which filings
are not a condition to the Borrower's performance under the Loan Documents and
(y) such as have been obtained or made and are in full force and effect and not
subject to any appeals period, (ii) will not violate any applicable law or
regulation or the charter, by laws or other organizational documents of the
Borrower or any order of any Governmental Authority, (iii) will not violate or
result in a default under any material indenture, agreement or other instrument
binding upon the Borrower or or its assets, or give rise to a right

-40-

--------------------------------------------------------------------------------

thereunder to require any payment to be made by the Borrower, and (iv) will not
result in the creation or imposition of any Lien on any asset of the Borrower
(other than Liens expressly permitted by Section 7.2).

Section 4.4                Financial Condition; No Material Adverse Change

(a)                The Borrower has heretofore delivered to the Credit Parties
copies of its Form 10‑K for the fiscal year ended December 31, 2004, containing
(i) the audited consolidated balance sheet of the Borrower and the Subsidiaries
and the related consolidated statements of operations, comprehensive income,
changes in stockholders' equity and cash flows for the fiscal years ending
December 31, 2004, December 31, 2003 and December 31, 2002 (with the applicable
related notes and schedules, the "Borrower Financial Statements") and (ii) the
audited consolidated balance sheet of the Utility and the Utility Subsidiaries
and the related consolidated statements of income, members' equity and cash
flows for the fiscal years December 31, 2004, December 31, 2003 and December 31,
2002 (with the applicable related notes and schedules, the "Utility Financial
Statements").  Each of the Borrower Financial Statements and the Utility
Financial Statements have been prepared in accordance with GAAP and fairly
present the consolidated financial condition and results of the operations of
the Borrower as of the dates and for the periods indicated therein.

(b)                Since December 31, 2004, each of the Borrower and the
Restricted Subsidiaries has conducted its business only in the ordinary course
and there has been no Material Adverse Change.

Section 4.5                Properties

(a)                Each of the Borrower and the Restricted Subsidiaries has,
subject to Permitted Encumbrances, good title to, or valid leasehold interests
in, all its real and personal property material to its business, except for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes.

(b)                Each of the Borrower and the Restricted Subsidiaries owns,
possesses adequate licenses or is otherwise entitled to use, all Intellectual
Property material to its business, and the use thereof by the Borrower and the
Restricted Subsidiaries does not infringe upon the rights of any other Person,
except for any failure to own or have such rights or any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

Section 4.6                Litigation and Environmental Matters

(a)                There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened in writing against or affecting the Borrower or any of the
Restricted Subsidiaries (i) that, if adversely determined (and provided that
there exists a reasonable possibility of such adverse determination), could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters), except that the
commencement by the Borrower, any of the Restricted Subsidiaries or any
Governmental Authority of a rate proceeding or earnings review before such
Governmental Authority shall not constitute such a pending or threatened action,
suit or proceeding unless and until such Governmental Authority has made a final
determination thereunder that could reasonably be expected to have a Material
Adverse Effect, or (ii) that involve any Loan Document or the Transactions.

-41-

--------------------------------------------------------------------------------

(b)                Except for the Disclosed Matters and except with respect to
any other matters that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect:

(i)                  to the best knowledge of the Borrower, the properties
owned, leased or operated by the Borrower and the Restricted Subsidiaries (the
"Properties") do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute, or constituted a violation of, (ii) require
Remedial Action under, or (iii) could give rise to liability under,
Environmental Laws, which violations, Remedial Actions and liabilities, in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,

(ii)                to the best knowledge of the Borrower, the Properties and
all operations of the Borrower and the Restricted Subsidiaries are in compliance
in all material respects, and in the last five years have been in compliance,
with all Environmental Laws, and all necessary Environmental Permits have been
obtained and are in effect, except to the extent that such non‑compliance or
failure to obtain any necessary permits, in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect,

(iii)               to the best knowledge of the Borrower, there have been no
Releases or threatened Releases at, from, under or proximate to the Properties
or otherwise in connection with the current or former operations of the Borrower
or the Restricted Subsidiaries, which Releases or threatened Releases, in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,

(iv)              neither the Borrower nor any of the Restricted Subsidiaries
has received any notice directly or otherwise learned indirectly (through a
Corporate Officer) of an Environmental Claim in connection with the Properties
or the current or former operations of the Borrower or the Restricted
Subsidiaries or with regard to any Person whose liabilities for environmental
matters the Borrower or the Restricted Subsidiaries has retained or assumed, in
whole or in part, contractually, by operation of law or otherwise, which, in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
nor do the Borrower or the Restricted Subsidiaries have reason to believe that
any such notice will be received or is being overtly threatened, and

(v)                to the best knowledge of the Borrower, Hazardous Materials
have not been transported from the Properties, nor have Hazardous Materials been
generated, treated, stored or disposed of at, on or under any of the Properties
in a manner that could give rise to liability under any Environmental Law, nor
have the Borrower or the Restricted Subsidiaries retained or assumed any
liability, contractually, by operation of law or otherwise, with respect to the
generation, treatment, storage or disposal of Hazardous Materials, which
transportation, generation, treatment, storage or disposal, or retained or
assumed liabilities, in the aggregate, could reasonably be expected to result in
a Material Adverse Effect.

(c)                Since the Agreement Date, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

-42-

--------------------------------------------------------------------------------

Section 4.7                Compliance with Laws and Agreements

Each of the Borrower and the Restricted Subsidiaries is in compliance with all
laws, regulations and orders of any Governmental Authority applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect (other than Disclosed Matters).  No Default has occurred and is
continuing.

Section 4.8                Investment and Holding Company Status

Neither the Borrower nor any of the Restricted Subsidiaries is (i) an
"investment company" or a company "controlled" by an "investment company" as
defined in, or is otherwise subject to regulation under, the Investment Company
Act of 1940, as amended, or (ii) a "holding company", or an "affiliate" or
"subsidiary company" of a "holding company", as those terms are defined in the
Public Utility Holding Company Act of 1935, as amended, in each case which is
subject to registration thereunder. 

Section 4.9                Taxes

Each of the Borrower and the Restricted Subsidiaries has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except (i)
Taxes that are being contested in good faith by appropriate proceedings and for
which the Borrower or such Restricted Subsidiary, as applicable, has set aside
on its books adequate reserves or (ii) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

Section 4.10            ERISA

Each of the Borrower and its ERISA Affiliates is in compliance in all material
respects with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder except for any such failure
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most audited recent financial statements reflecting such amounts, exceed
by more than $10,000,000 the fair market value of the assets of such Plan, and
the present value of all accumulated benefit obligations of all underfunded
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent audited
financial statements reflecting such amounts, exceed by more than $10,000,000
the fair market value of the assets of all such underfunded Plans. 

Section 4.11            Disclosure

The Borrower has disclosed to the Credit Parties all agreements, instruments and
corporate or other restrictions to which it or any of the Restricted
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.  None of the reports, financial statements, certificates or
other information furnished by or on behalf of the Borrower or any Restricted
Subsidiary to any Credit Party in

-43-

--------------------------------------------------------------------------------

connection with the negotiation of the Loan Documents or delivered thereunder
when taken as a whole (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading, provided
that, to the extent any such reports, financial statements, certificates or
other information was based upon or constitutes a forecast or a projection, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

Section 4.12            Subsidiaries

As of the Agreement Date, the Borrower has only the Subsidiaries set forth on
Schedule 4.12, which Schedule sets forth with respect to each Subsidiary, the
identity of each Person which owns Equity Interests in such Subsidiary and the
percentage of the issued and outstanding Equity Interests owned by each such
Person.  The shares of each corporate Restricted Subsidiary are duly authorized,
validly issued, fully paid and non assessable and are owned free and clear of
any Liens, other than Liens permitted pursuant to Section 7.2(i).  The interest
of the Borrower in each non‑corporate Restricted Subsidiary is owned free and
clear of any Liens, other than Liens permitted pursuant to Section 7.2(i). As of
the Agreement Date, neither the Borrower nor any Subsidiary has issued any
Disqualified Stock.

Section 4.13            Federal Reserve Regulations, etc.

(a)                Neither the Borrower nor any of the Subsidiaries is engaged
principally, or as one of their important activities, in the business of
extending credit for the purpose of buying or carrying Margin Stock. Immediately
before and after giving effect to the making of each Loan and the issuance of
each Letter of Credit, Margin Stock will constitute less than 25% of the
Borrower's assets as determined in accordance with Regulation U.

(b)                No part of the proceeds of any Loan or any Letter of Credit
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, (i) to purchase, acquire or carry any Margin Stock
or for any purpose that entails a violation of, or that is inconsistent with,
the provisions of the regulations of the Board, including Regulation T, U or X
or (ii) to fund a personal loan to or for the benefit of a director or executive
officer of a Borrower or any Subsidiary.

Article 5.

CONDITIONS

Section 5.1                Closing Date

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 10.2):

(a)                Credit Agreement. The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Credit Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include facsimile
transmission of a signed signature page of this Credit Agreement) that such
party has signed a counterpart of this Credit Agreement.

-44-

--------------------------------------------------------------------------------

(b)                Notes. The Administrative Agent shall have received a Note
for each Lender, signed on behalf of the Borrower.

(c)                Legal Opinion. The Administrative Agent shall have received a
favorable written opinion (addressed to the Credit Parties and dated the Closing
Date) from Phelps Dunbar, L.L.P., special counsel to the Borrower, substantially
in the form of Exhibit B, and covering such other matters relating to the
Borrower, the Loan Documents and the Transactions as the Required Lenders may
reasonably request. The Borrower hereby requests such counsel to deliver such
opinions.

(d)                Organizational Documents, etc. The Administrative Agent shall
have received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to (i) the organization, existence and
good standing of the Borrower (including (x) a certificate of incorporation of
the Borrower, certified as of a recent date by the Secretary of State of the
jurisdiction of its incorporation and (y) certificates of good standing (or
comparable certificates) for the Borrower, certified as of a recent date prior
to the Closing Date, by the Secretaries of State (or comparable official) of the
jurisdiction of its incorporation and each other jurisdiction in which it is
qualified to do business, (ii) the authorization of the Transactions, (iii) the
incumbency of its officer or officers who may sign the Loan Documents, including
therein a signature specimen of such officer or officers and (iv) any other
legal matters relating to the Borrower, the Loan Documents or the Transactions,
all in form and substance reasonably satisfactory to the Administrative Agent
and its counsel.

(e)                Officer's Certificate. The Administrative Agent shall have
received a certificate, in form and substance satisfactory to the Administrative
Agent, dated the Closing Date and signed by the chief executive officer or the
chief financial officer of the Borrower (or other Financial Officer acceptable
to the Administrative Agent):

(i)                  confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 5.2; and

(ii)                certifying that all approvals and consents of all Persons
required to be obtained in connection with the consummation of the Transactions
have been duly obtained and are in full force and effect and that all required
notices have been given and all required waiting periods have expired, attaching
thereto true and complete copies of all such required governmental and
regulatory authorizations and approvals.

(f)                 Fees and Expenses. The Administrative Agent shall have
received all fees and other amounts due and payable on or prior to the Closing
Date, including, to the extent invoiced, reimbursement or payment of all
out‑of‑pocket expenses required to be reimbursed or paid by the Borrower
hereunder.

(g)                Termination of Existing Loan Documents. After giving effect
to the application of the proceeds of the Loans on the Closing Date, the
Indebtedness under the Existing Loan Documents shall have been fully repaid, the
Existing Loan Documents shall have been canceled or terminated, the Borrower
shall have been released from all liability thereunder (other than
indemnification obligations under the Existing Credit Agreement which, by their
terms, survive such termination), and the Administrative Agent shall have
received reasonably satisfactory evidence thereof.

-45-

--------------------------------------------------------------------------------

(h)                No Material Adverse Change. The Administrative Agent shall
have received a certificate of a Financial Officer, in form and substance
satisfactory to the Administrative Agent, dated the Closing Date, to the effect
that since December 31, 2004, no Material Adverse Change has occurred.

(i)                  Certain Agreements. The Administrative Agent shall have
received a certificate of a duly authorized officer of the Borrower, in form and
substance satisfactory to the Administrative Agent, (i) attaching a true and
complete copy of the Utility Mortgage and the Employee Stock Ownership Plan,
each of which shall be in form and substance satisfactory to the Administrative
Agent, and (ii) attaching a true, complete and correct copy of the
Inter‑Affiliate Policies Agreement, which shall be in form and substance
satisfactory to the Administrative Agent.

The Administrative Agent shall notify each of the Borrower and the Credit
Parties of the Closing Date, and each such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.2) at or prior to 3:00 p.m., New York City time, on April
30, 2005 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

Section 5.2                Each Credit Event

The obligation of each Lender to make a Loan on the occasion of any Borrowing,
and of the Issuing Bank to issue, increase, amend, renew or extend a Letter of
Credit, (each such event being called a "Credit Event") is subject to the
satisfaction of the following conditions:

(a)                The representations and warranties of the Borrower set forth
in the Loan Documents shall be true and correct on and as of the date of such
Borrowing or the date of such issuance, increase, amendment, renewal or
extension, as applicable, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct on and as of
such earlier date,

(b)                At the time of and immediately after giving effect to such
Borrowing or such issuance, increase, amendment, renewal or extension, as
applicable, no Default shall have occurred and be continuing.

(c)                The Administrative Agent shall have received such other
documentation and assurances as shall be reasonably required by it in connection
therewith.

(d)                Such Loan or Letter of Credit shall not be prohibited by any
applicable law, rule or regulation.

Each Borrowing and each issuance, increase, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.

-46-

--------------------------------------------------------------------------------

Article 6.

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable under the Loan
Documents shall have been paid in full and all Letters of Credit have expired
and all LC Disbursements have been reimbursed, the Borrower covenants and agrees
with the Credit Parties that:

Section 6.1                Financial Statements and Other Information

The Borrower will furnish to the Administrative Agent and each Lender:

(a)                As soon as available, but in any event within 120 days after
the end of each fiscal year, (i) a copy of the Borrower's Annual Report on Form
10‑K in respect of such fiscal year required to be filed by the Borrower with
the SEC, together with the financial statements attached thereto, and (ii) the
Borrower's audited consolidated and unaudited consolidating balance sheet and
related statements of income, stockholder's equity and cash flows as of the end
of and for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by the Accountants
(without a "going concern" or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated or consolidating, as the case may be, financial statements
present fairly in all material respects the financial conditions and results of
operations of the Borrower on a consolidated or consolidating, as the case may
be, basis in accordance with GAAP consistently applied, together with in the
case of the statements referred to in clause (ii) above, a schedule of other
audited financial information consisting of consolidating or combining details
in columnar form with the Subsidiaries of the Borrower separately identified, in
accordance with GAAP consistently applied;

(b)                As soon as available, but in any event within 60 days after
the end of each of the first three fiscal quarters of each fiscal year, (i) a
copy of the Borrower's Quarterly Report on Form 10‑Q in respect of such fiscal
quarter required to be filed by the Borrower with the SEC, together with the
financial statements attached thereto, and (ii) the Borrower's unaudited
consolidated and unaudited consolidating balance sheet and related statements of
income, stockholder's equity and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for corresponding period or periods of (or,
in the case of the balance sheet, as of the end of) the previous fiscal year,
all certified by a duly authorized Financial Officer as presenting fairly in all
material respects the financial conditions and results of operations of the
Borrower on a consolidated or consolidating, as the case may be, basis in
accordance with GAAP consistently applied, subject to normal year end audit
adjustments and the absence of footnotes, together with, in the case of the
financial statements referred to in clause (ii) above, a schedule of other
unaudited financial information consisting of consolidating or combining details
in columnar form with the Subsidiaries of the Borrower separately identified, in
accordance with GAAP consistently applied;

(c)                Within 60 days after the end of each of the first three
fiscal quarters (120 days after the end of the last fiscal quarter), a
Compliance Certificate, signed by a Financial Officer (or such other officer as
shall be acceptable to the Administrative Agent) as to the Borrower's
compliance, as of such fiscal quarter ending date, with Section 6.11, and as to
the occurrence or

-47-

--------------------------------------------------------------------------------

continuance of no Default or Event of Default as of such fiscal quarter ending
date and the date of such certificate; and

(d)                promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of the Borrower or any Restricted Subsidiary, or compliance with the terms of
the Loan Documents, as any Credit Party may reasonably request.

Section 6.2                Notices of Material Events

The Borrower will furnish to the Administrative Agent and each Lender of the
following:

(a)                Prompt written notice of the occurrence of any (i) Event of
Default or Default, specifying the nature and extent thereof and (ii) a Material
Adverse Change;

(b)                Prompt written notice of (i) any material citation, summons,
subpoena, order to show cause or other document naming the Borrower or any of
the Restricted Subsidiaries a party to any proceeding before any Governmental
Authority, and include with such notice a copy of such citation, summons,
subpoena, order to show cause or other document, or (ii) any lapse or other
termination of, or refusal to renew or extend, any material Intellectual
Property, license, permit, franchise or other authorization issued to the
Borrower or any of the Restricted Subsidiaries by any Person or Governmental
Authority, provided that any of the foregoing set forth in this subsection (b)
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect or call into question the validity or enforceability of
any of the Loan Documents;

(c)                Promptly upon becoming available, copies of all (i) regular,
periodic or special reports, schedules and other material which the Borrower or
any of the Restricted Subsidiaries may be required to file with or deliver to
any securities exchange or the SEC, or any other Governmental Authority
succeeding to the functions thereof, (ii) copies of any statement or report
furnished to any holder of debt securities of the Borrower or of any of the
Restricted Subsidiaries pursuant to the terms of any indenture, loan or credit
or similar agreement and not otherwise required to be furnished to the Lenders
pursuant to any other clause of this Section 6.2, (iii) material news releases
and annual reports relating to the Borrower or any of the Restricted
Subsidiaries, and (iv) upon the written request of the Administrative Agent,
reports that the Borrower or any of the Restricted Subsidiaries sends to or
files with the Federal Energy Regulatory Commission, or any Governmental
Authority succeeding to the functions thereof, or any similar state or local
Governmental Authority;

(d)                Prompt written notice of any order, notice, claim or
proceeding received by, or brought against, the Borrower or any of the
Restricted Subsidiaries, or with respect to any real property under any
Environmental Law, that could reasonably be expected to have a Material Adverse
Effect; and

(e)                Prompt written notice of any change by either Moody's or S&P
in the Senior Debt Rating.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

-48-

--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.1(a) or (b) or clauses
(i) through (iii) of Section 6.2(c) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower's website on the Internet at the website address listed
in Section 10.1; or (ii) on which such documents are posted on the Borrower's
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent), provided that: (i) the Borrower shall
deliver paper copies of such documents to the Administrative Agent or any Lender
that requests the Borrower to deliver such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.1(c) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

The Borrower hereby acknowledges that (i) the Administrative Agent will make
available to the Lenders on a confidential basis materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, "Borrower
Materials") by posting the Borrower Materials on IntraLinks or another similar
electronic system (the "Platform") and (b) certain of the Lenders may be
"public-side" Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
"Public Lender").  The Administrative Agent will notify the Borrower in writing
if it receives written notice from a Lender identifying itself as a Public
Lender.  The Borrower hereby agrees that it will notify the Administrative Agent
in the event that any non-public information is included in the Borrower
Materials and to cooperate with the Administrative Agent to ensure that such
non-public information is not distributed to a Public Lender.

Section 6.3                Legal Existence

Except as permitted under Section 7.3, the Borrower shall maintain its legal
existence in good standing in the jurisdiction of its incorporation or formation
and in each other jurisdiction in which the failure so to do could reasonably be
expected to have a Material Adverse Effect, and cause each of the Restricted
Subsidiaries to maintain its legal existence in good standing in each
jurisdiction in which the failure so to do could reasonably be expected to have
a Material Adverse Effect.

Section 6.4                Taxes

The Borrower shall pay and discharge when due, and cause each of the
Subsidiaries so to do, all Taxes, assessments and governmental charges, license
fees and levies upon or with respect to the Borrower or such Subsidiary, as the
case may be, and all Taxes upon the income, profits and property of the Borrower
and the Subsidiaries, which if unpaid, could individually or collectively
reasonably be expected to have a Material Adverse Effect or become a Lien on the
property of the Borrower or such Subsidiary (other than a Lien described in
clause (a) of the definition of Permitted Encumbrances), as the case may be,
unless and to the extent only that such Taxes, assessments, charges, license
fees and levies shall be contested in good faith and by appropriate proceedings
diligently conducted by the Borrower or such Subsidiary, as the case may be,
provided that such

-49-

--------------------------------------------------------------------------------

reserve or other appropriate provision as shall be required by the Accountants
in accordance with GAAP shall have been made therefor.

Section 6.5                Insurance

The Borrower shall maintain, and cause each of the Restricted Subsidiaries to
maintain, with financially sound and reputable insurance companies insurance on
all its property in at least such amounts and against at least such risks (but
including in any event public liability and business interruption coverage) as
are usually insured against in the same general area by companies engaged in the
same or a similar business; and furnish to the Administrative Agent, upon
written request of the Administrative Agent or any Lender, full information as
to the insurance carried.

Section 6.6                Payment of Indebtedness and Performance of
Obligations

The Borrower shall pay and discharge when due, and cause each of the Restricted
Subsidiaries to pay and discharge when due, all lawful Indebtedness, obligations
and claims for labor, materials and supplies or otherwise which, if unpaid,
could individually or collectively reasonably be expected to (i) have a Material
Adverse Effect or (ii) become a Lien upon property of the Borrower or any of the
Restricted Subsidiaries (other than a Lien expressly permitted by Section 7.2),
unless and to the extent only that the validity of such Indebtedness, obligation
or claim shall be contested in good faith and by appropriate proceedings
diligently conducted, provided that such reserve or other appropriate provision
as shall be required by the Accountants in accordance with GAAP shall have been
made therefor.

Section 6.7                Condition of Property

The Borrower shall at all times, maintain, protect and keep in good repair,
working order and condition (ordinary wear and tear excepted), and cause each of
the Restricted Subsidiaries so to do, all material property necessary to the
operation of the Borrower's or such Restricted Subsidiary's, as the case may be,
material businesses.

Section 6.8                Observance of Legal Requirements

The Borrower shall observe and comply in all respects, and cause each of the
Restricted Subsidiaries so to do, with all laws, ordinances, orders, judgments,
rules, regulations, certifications, franchises, permits, licenses, directions
and requirements of all Governmental Authorities, which now or at any time
hereafter may be applicable to it, including ERISA and all Environmental Laws, a
violation of which could individually or collectively reasonably be expected to
have a Material Adverse Effect, except such thereof as shall be contested in
good faith and by appropriate proceedings diligently conducted by it, provided
that that such reserve or other appropriate provision as shall be required by
the Accountants in accordance with GAAP shall have been made therefor.

Section 6.9                Inspection of Property; Books and Records;
Discussions

The Borrower shall keep proper books of record and account in which full, true
and correct entries in conformity with GAAP and all requirements of law shall be
made of all dealings and transactions in relation to its business and activities
and permit representatives of the Administrative Agent and any Lender to visit
its offices, to inspect any of its property and examine and make copies or
abstracts from any of its books and records at any reasonable time and as often
as may reasonably

-50-

--------------------------------------------------------------------------------

be desired, and to discuss the business, operations, prospects, licenses,
property and financial condition of the Borrower and the Restricted Subsidiaries
with the officers thereof and the Accountants; provided that, so long as no
Default or Event of Default exists, none of the Administrative Agent, its
agents, its representatives or the Lenders shall be entitled to examine or make
copies or abstracts of, or otherwise obtain information with respect to, the
Borrower's records relating to pending or threatened litigation if any such
disclosure by the Borrower could reasonably be expected (i) to give rise to a
waiver of any attorney/client privilege of the Borrower or any of the Restricted
Subsidiaries relating to such information or (ii) to be otherwise materially
disadvantageous to the Borrower or any of the Restricted Subsidiaries in the
defense of such litigation.

Section 6.10            Licenses, Intellectual Property

The Borrower shall obtain or maintain, as applicable, and cause each of the
Restricted Subsidiaries to obtain or maintain, as applicable, in full force and
effect, all licenses, franchises, Intellectual Property, permits, authorizations
and other rights as are necessary for the conduct of its business and the
failure of which to obtain or maintain could, individually or collectively,
reasonably be expected to have a Material Adverse Effect.

Section 6.11            Financial Covenants

(a)                The Borrower shall maintain at all times Total Indebtedness
equal to or less than 70% of Total Capitalization. 

(b)                The Borrower shall maintain at all times Adjusted Total
Indebtedness equal to or less than 65% of Adjusted Total Capitalization).

(c)                The Borrower will not permit the Interest Coverage Ratio as
of the end of any fiscal quarter to be less than 2.50:1.00.

Section 6.12            Use of Proceeds

The proceeds of the Loans and the Letters of Credit will be used only as
follows: (i) to refinance the Indebtedness under the Existing Loan Documents,
(ii) to reimburse the Issuing Bank in respect of amounts drawn under Letters of
Credit, (iii) to pay transaction fees and expenses and (iv) for general
corporate purposes not inconsistent with the terms hereof including commercial
paper backup  No part of the proceeds of any Loan or any Letter of Credit will
be used, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to (x) purchase, acquire or carry any Margin Stock, (y) for any
purpose that entails a violation of any of the regulations of the Board,
including Regulations T, U and X, or (z) to fund a personal loan to or for the
benefit of a director or executive officer of the Borrower or any Subsidiary.

Article 7.

NEGATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable under the Loan
Documents shall have been paid in full and all Letters of Credit have expired
and all LC Disbursements have been reimbursed, the Borrower covenants and agrees
with the Credit Parties that:

-51-

--------------------------------------------------------------------------------

Section 7.1                Indebtedness; Equity Interests

The Borrower shall not create, incur, assume or suffer to exist any
Indebtedness, except:

(a)                Indebtedness under the Loan Documents;

(b)                the Indebtedness under the Existing Loan Documents, provided
that such Indebtedness is repaid in full on or before the Closing Date;

(c)                Guarantees in respect of obligations and liabilities under
leases for coal cars supplied in connection with Rodemacher Unit No. 2, provided
that the aggregate amount thereof shall not exceed $13,000,000 at any time; 

(d)                Guarantees in respect of obligations and liabilities of the
Utility;

(e)                other Guarantees in respect of Permitted Hedge Agreements,
provided that the aggregate amount of such Guarantees under this clause (e)
shall not exceed $20,000,000 at any time; and

(f)                 other Indebtedness (including Indebtedness of the Borrower
to any Subsidiary) and other Guarantees, in an amount which when aggregated with
the Indebtedness under the Loan Documents shall not exceed $425,000,000 at any
time, provided that (i) not more than $325,000,000 thereof shall constitute
Indebtedness or Guarantees which is pari passu with the Indebtedness under the
Loan Documents, (ii) any such Indebtedness or Guarantees which is not pari passu
with the Indebtedness under the Loan Documents shall be unsecured and
subordinated to the Indebtedness of the Borrower under the Loan Documents in a
manner consistent with the Approved Subordination Terms and otherwise
satisfactory to the Administrative Agent and (iii) the aggregate amount of
Indebtedness and Guarantees under clause (f)(i) that is secured shall not exceed
$25,000,000 at any time.

Section 7.2                Liens

The Borrower shall not permit any Restricted Subsidiary to create, incur, assume
or suffer to exist any Lien upon any of its property, whether now owned or
hereafter acquired by it,except:

(a)                Liens now existing or hereafter arising in favor of the
Administrative Agent or the Lenders under the Loan Documents;

(b)                Permitted Encumbrances;

(c)                any Lien on any property or asset of the Borrower or any
Restricted Subsidiary existing on the Agreement Date and set forth in Schedule
7.2;

(d)                any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any of the Restricted Subsidiaries or
existing on any property or asset of any Person that becomes a Restricted
Subsidiary after the date hereof prior to the time such Person becomes a
Restricted Subsidiary, provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary, as the case may be, (ii) such Lien shall not apply to
any other property or assets of the Borrower or any of the Restricted
Subsidiaries, and (iii) such

-52-

--------------------------------------------------------------------------------

Lien shall secure only those obligations and liabilities that it secures on the
date of such acquisition or the date such Person becomes a Restricted Subsidiary
of the Borrower, as the case may be, and any extensions, renewals, refinancings
and replacements thereof that do not increase the outstanding amount thereof;

(e)                Liens (including precautionary Liens in connection with
capital lease financings) (i) in the case of a project financing by any of the
Restricted Subsidiaries, on fixed or capital assets comprising such project and
other property (including accounts, contracts and other general intangibles)
relating to the relevant project that is or becomes encumbered in connection
with the relevant project's financing by the relevant Restricted Subsidiary and
(ii) in all other cases, on fixed or capital assets and other property
(including any natural gas, oil or other mineral assets, pollution control
facilities, electrical generating plants, equipment and machinery) acquired,
constructed, explored, drilled, developed, improved, repaired or serviced
(including in connection with the financing of working capital and ongoing
maintenance) by the Borrower or any of the Restricted Subsidiaries, provided
that (A) such security interests and the obligations and liabilities secured
thereby are incurred prior to or within 90 days after the acquisition of the
relevant asset or the completion of the relevant construction, exploration,
drilling, development, improvement, repair or servicing (including the relevant
financing of working capital and ongoing maintenance), or within 90 days after
the extension, renewal, refinancing or replacement of the obligations and
liabilities secured thereby, as the case may be, (B) the obligations and
liabilities secured thereby do not exceed the cost of acquiring, constructing,
exploring, drilling, developing, improving, repairing or servicing (including
the financing of working capital and ongoing maintenance in respect of) the
relevant assets, and (C) such security interests shall not apply to any other
property beyond the relevant property set forth in clause (i) or (ii) of this
subsection (e) and subsection (i), as applicable, of the Borrower or any of the
Restricted Subsidiaries;

(f)                 Liens created to secure Indebtedness of any Restricted
Subsidiary of the Borrower to the Borrower or to any of the Borrower's other
Restricted Subsidiaries;

(g)                Liens created to secure sales or factoring of accounts
receivable and other receivables;

(h)                Liens created to secure Indebtedness and other Guarantees
permitted under Section 7.1(f), provided that the aggregate amount of such
Indebtedness and other Guarantees shall not exceed $25,000,000;

(i)                  Liens on any Equity Interest (other than an Equity Interest
in the Utility) owned or otherwise held by or on behalf of the Borrower or any
Restricted Subsidiary created in connection with any project financing;

(j)                  Liens created for the sole purpose of extending, renewing
or replacing in whole or in part Indebtedness secured by any lien, mortgage or
security interest referred to in the foregoing clauses (a) through (i),
provided, however, that the principal amount of Indebtedness secured thereby
shall not exceed the principal amount of Indebtedness so secured at the time of
such extension, renewal or replacement and that such extension, renewal or
replacement, as the case may be, shall be limited to all or a part of the
property or indebtedness that secured the lien or mortgage so extended, renewed
or replaced (and any improvements on such property); and

-53-

--------------------------------------------------------------------------------

(k)                in the case of the Utility and the Utility Subsidiaries,
Liens permitted by the Utility Credit Agreement as in effect on the Agreement
Date (without giving effect to any amendment, supplement or other modification
to any term or provision contained therein which has not been approved in
writing by Required Lenders).

Section 7.3                Merger, Consolidation, Purchase or Sale of Assets,
Etc.

The Borrower shall not consolidate with, be acquired by, or merge into or with
any Person, or convey, sell, lease or otherwise dispose of all or any part of
its property, or enter into any sale leaseback transaction, or purchase or
otherwise acquire (in one or a series of related transactions) any part of the
property (other than purchases or other acquisitions of inventory, materials,
equipment and similar property in the ordinary course of business) of any
Person, including acquisitions of the Stock of any Person, or permit any of the
Restricted Subsidiaries so to do, except:

(a)                sales, factoring or other dispositions of Permitted
Investments, inventory, receivables and similar property in the ordinary course
of business;

(b)                Asset Sales by the Borrower to any of the Restricted
Subsidiaries and by any of the Restricted Subsidiaries to the Borrower or any of
the other Restricted Subsidiaries;

(c)                (i) sales of transmission assets pursuant to the order of any
Governmental Authority, provided that fair market value shall have been received
for such transmission assets and (ii) other Asset Sales, provided that (A) no
Default or Event of Default shall exist immediately before or after giving
effect thereto and (B) immediately after giving effect thereto, the amount
thereof, when added to the total amount of all Asset Sales made by the Borrower
and the Restricted Subsidiaries during the immediately preceding twelve month
period pursuant to this clause (c)(ii) shall not exceed 18% or more of Material
Total Assets as of the first day of such twelve month period;

 (d)                any of the Restricted Subsidiaries may merge or consolidate
with or into, or acquire control of, or acquire all or any portion of the assets
of any Person, provided that (i) immediately after giving effect thereto, the
total consideration to be paid by the Restricted Subsidiaries to or for the
account of any Person (other than the Borrower and the Restricted Subsidiaries)
in connection therewith, but not counting purchases or other acquisitions of
property made as part of the Utility's Integrated Resources Plan, when added to
the total consideration paid by the Borrower and the Restricted Subsidiaries to
or for the account of any Person (other than the Borrower and the Restricted
Subsidiaries) in connection with all other mergers, consolidations and
acquisitions permitted under Sections 7.3(d) and 7.3(e) during the period of the
immediately preceding twelve months, shall not exceed 15% of Material Total
Assets as of the most recently completed fiscal quarter, and (ii) in the case of
a transaction involving the Utility, the Utility shall be the survivor entity
thereof or, in the event the Utility shall not be the surviving entity thereof,
(1) such surviving entity shall be organized in a State of the United States
with substantially all of its assets and businesses located and conducted in the
United States and (2) the Administrative Agent shall have received (A) a
certificate, in form and substance satisfactory to the Administrative Agent, (x)
attaching a true and complete copy of each agreement, instrument or other
document effecting such merger, consolidation or acquisition, together with an
agreement signed on behalf of such surviving entity pursuant to which such
surviving entity shall have expressly assumed all of the indebtedness,
liabilities and other obligations of the Utility under and in accordance with
the Utility Credit Agreement and the other Loan Documents (as defined therein),
and (y) certifying that such merger, consolidation or acquisition has been
consummated in accordance with such agreements, instruments or other documents
referred to in the immediately preceding clause (x), and (B) such documents,
legal opinions and certificates as

-54-

--------------------------------------------------------------------------------

the Administrative Agent shall reasonably request relating to the organization,
existence and, if applicable, good standing of such surviving entity, the
authorization of such merger, consolidation or acquisition and any other legal
matters relating to such surviving entity, the assumption agreement referred to
in the immediately preceding clause (x) or such merger, consolidation or
acquisition; and

(e)                the Borrower may merge or consolidate with or into, or
acquire control of, or acquire all or any portion of the assets of any Person,
provided that:

(i)                  immediately before and after giving effect thereto, no
Default or Event of Default shall exist;

(ii)                immediately before and after giving effect thereto, all of
the representations and warranties contained in the Loan Documents shall be true
and correct except as the context thereof otherwise requires and except for
those representations and warranties which by their terms or by necessary
implication are expressly limited to a state of facts existing at a time prior
to such merger, consolidation or acquisition, as the case may be, or such other
matters relating thereto as are identified in a writing to the Administrative
Agent and the Lenders and are satisfactory to the Administrative Agent and the
Lenders;

(iii)               the Borrower shall be the surviving entity thereof or each
of the following conditions shall have been satisfied: (x) such surviving entity
shall have been incorporated or otherwise formed in a State of the United States
with substantially all of its assets and business located and conducted in the
United States, (y) such surviving entity shall, at the time of such merger, have
a senior unsecured long term debt rating of BBB‑ or higher from S&P and Baa3 or
higher from Moody's (provided that, if such surviving entity shall be a public
utility holding company and shall not have at such time a senior unsecured long
term debt rating from S&P and Moody's, then its primary utility Subsidiary shall
have at such time a senior unsecured long term debt rating of BBB‑ or higher
from S&P and Baa3 or higher from Moody's), and (z) such surviving entity shall
have expressly assumed the obligations of the Borrower under the Loan Documents
pursuant to a writing in form and substance satisfactory to the Administrative
Agent;

(iv)              immediately after giving effect thereto, the total
consideration to be paid by the Borrower to or for the account of any Person
(other than the Restricted Subsidiaries of the Borrower) in connection
therewith, when added to the total consideration paid by the Borrower and the
Restricted Subsidiaries to or for the account of any Person (other than the
Borrower and the Restricted Subsidiaries) in connection with all mergers,
consolidations and acquisitions permitted under Sections 7.3(d) and 7.3(e)
during the immediately preceding twelve month period shall not exceed 15% of
Material Total Assets as of the most recently completed fiscal quarter; and

(v)                the Administrative Agent and the Lenders shall have received
a certificate duly signed by a duly authorized officer of the Borrower
identifying the Person to be merged with or into, consolidated with, or acquired
by, the Borrower, and certifying as to each of the matters set forth in
subclauses (i) through (iv) of this clause (e).

Section 7.4                Loans, Advances, Investments, etc.

The Borrower shall not, at any time, make any loan or advance to, or make or
permit to be made any investment or any other interest in, or enter into any
arrangement for the purpose of

-55-

--------------------------------------------------------------------------------

providing funds or credit to, any Person (including any director or executive
officer of the Borrower or to the extent it will be a violation of applicable
law, of any Subsidiary), or permit any of the Restricted Subsidiaries so to do,
other than (i) Permitted Investments, (ii) loans and advances made by the
Borrower to any of the Restricted Subsidiaries and made by any of the Restricted
Subsidiaries to the Borrower or any of the other Restricted Subsidiaries, (iii)
investments made by the Borrower in the equity securities of any of the
Restricted Subsidiaries and made by any of the Restricted Subsidiaries in the
equity securities of any of the other Restricted Subsidiaries, (iv) arrangements
made by the Borrower for the purpose of providing funds or credit to any of the
Restricted Subsidiaries and made by any of the Restricted Subsidiaries for the
purpose of providing funds or credit to the Borrower or any of the other
Restricted Subsidiaries, (v) investments made before the Agreement Date by the
Borrower in the equity securities of any of the Unrestricted Subsidiaries, and
(vi) provided that immediately before and after giving effect thereto, no
Default or Event of Default shall exist, (A) investments made by the Borrower or
any Restricted Subsidiary in the equity securities of any of the Unrestricted
Subsidiaries in an aggregate amount not in excess of $10,000,000 in any fiscal
year, and (B) loans and advances made by the Borrower or any Restricted
Subsidiary to any of the Unrestricted Subsidiaries and other arrangements made
by the Borrower or any Restricted Subsidiary for the purpose of providing funds
or credit to any of the Unrestricted Subsidiaries, collectively, in an aggregate
amount not in excess of $20,000,000 at any time outstanding.

Section 7.5                Amendments, etc. of Employee Stock Ownership Plan

The Borrower shall not enter into or agree to any amendment, modification or
waiver, or permit any of the Restricted Subsidiaries so to do, of any term or
condition of, or any of its rights under, the Employee Stock Ownership Plan
(other than amendments and modifications required by tax laws to maintain the
qualified status under Section 401(a) of the Code and any adoptive instruments
or other agreements providing for participation in the Employee Stock Ownership
Plan by the Borrower's affiliates), which amendment, modification or waiver
could, in the reasonable opinion of the Administrative Agent, materially and
adversely affect the interests of the Lenders under the Loan Documents.

Section 7.6                Restricted Payments

The Borrower shall not declare or make, or agree to pay for or make, directly or
indirectly, any Restricted Payment, or permit any of the Restricted Subsidiaries
so to do, except that (i) the Borrower or any of the Restricted Subsidiaries may
declare and pay dividends with respect to its equity securities payable solely
in additional shares of such equity securities, (ii) any of the Restricted
Subsidiaries may declare and pay dividends with respect to its equity securities
to the Borrower or any of the other Restricted Subsidiaries, (iii) the Borrower
may make, and agree to make, payments on account of liabilities described in
clause (vi) of the definition of "Indebtedness" contained herein and permitted
by Section 7.1, (iv) the Borrower may declare and pay dividends with respect to
its preferred equity securities, (v) if at the time thereof and immediately
after giving effect thereto no Default or Event of Default shall have occurred
and be continuing, the Borrower may declare and pay, and agree to declare and 
pay, directly or indirectly, Restricted Payments in cash to its common
shareholders in an amount not in excess of Net Cash Receipts for the immediately
preceding twelve consecutive month period minus $25,000,000 (tested for the
period ending on the last day of the calendar month preceding the date of the
Board of Directors' dividend declaration), and the Borrower may make and pay
such cash dividends so declared within 30 days of such declaration (without
testing the amount of such cash dividends again under the preceding formula as
of the payment date), (vi) the Borrower or any of the Restricted Subsidiaries
may make, and agree to make, payments on account of subordinated Indebtedness
described in clause (iii) of the definition of "Restricted Payments" and
permitted by the

-56-

--------------------------------------------------------------------------------

subordination terms applicable thereto and (vii) the Borrower may repurchase
common Equity Interests or common stock options from present or former officers,
directors or employees (or heirs of, estates of or trusts formed such persons)
of the Borrower or any Subsidiary upon the death, disability, retirement or
termination of employment of such officer, director or employee or pursuant to
the terms of any stock option plan or like agreement; provided, however, that
the aggregate amount of payments under this clause (vii) shall not exceed
$2,000,000 in any fiscal year of the Borrower.

Section 7.7                Transactions with Affiliates

The Borrower shall not, and shall not permit any of the Restricted Subsidiaries
to, sell, transfer, lease or otherwise dispose of (including pursuant to a
merger) any property or assets to, or purchase, lease or otherwise acquire
(including pursuant to a merger) any property or assets from, or otherwise
engage in any other transactions with, any of its affiliates, except in the
ordinary course of business at prices and on terms and conditions not less
favorable to the Borrower or such Restricted Subsidiary, as the case may be,
than could be obtained on an arms length basis from unrelated third parties,
provided that this Section shall not apply to (i) any transaction that is
permitted under Section 7.1, 7.3, 7.4 or 7.6 between or among the Borrower and
the Restricted Subsidiaries and not involving any other affiliate and (ii) any
transaction that is covered by the Inter‑Affiliate Policies Agreement as in
effect on the Agreement Date and any amendments, supplements or other
modifications thereto that are required by applicable law or by applicable
Governmental Authorities.  For purposes of this Section, the term "affiliate"
means, with respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

Section 7.8                Restrictive Agreements

The Borrower shall not, directly or indirectly enter into, incur or permit to
exist, or permit the Utility or any of the Utility Subsidiaries so to do, any
agreement or other arrangement that (i) prohibits the ability of the Borrower,
the Utility or any of the Utility Subsidiaries to create, incur or permit to
exist any Lien upon any of its property or assets or (ii) prohibits, restricts
or imposes any condition upon the ability of the Utility or any of the Utility
Subsidiaries to pay dividends or other distributions with respect to any shares
of its equity securities or to make or repay loans or advances to the Borrower
or any of the Restricted Subsidiaries or to make investments in the Borrower or
any of the Restricted Subsidiaries or to enter into arrangements for the purpose
of providing funds or credit to the Borrower or any of the Restricted
Subsidiaries, provided that (a) the foregoing shall not apply to restrictions
and conditions imposed by corporate law or by this Credit Agreement, (b) the
foregoing shall not apply to prohibitions, restrictions and conditions existing
on the Agreement Date identified on Schedule 7.8 (but shall apply to any
extension, renewal, amendment or modification expanding the scope of any such
prohibition, restriction or condition), (c) clause (i) of this Section shall not
apply to prohibitions imposed by any agreement relating to secured Indebtedness
permitted by this Credit Agreement if such restrictions or conditions apply only
to the property or assets securing such Indebtedness, (d) clause (i) of this
Section shall not apply to customary provisions in leases restricting the
assignment thereof and (e) clause (i) of this Section shall not apply to any
prohibition with respect to equity interests (other than equity interests in the
Utility or any of the Utility Subsidiaries) owned or otherwise held by or on
behalf of the Borrower, the Utility or any of the Utility Subsidiaries imposed
by any agreement entered into in connection with a project financing.

-57-

--------------------------------------------------------------------------------

Section 7.9                Permitted Hedge Agreements

The Borrower shall not enter into any hedge agreements other than Permitted
Hedge Agreements.

Section 7.10            Covenants Applicable to the Unrestricted Subsidiary
Group

The Borrower shall not permit any Person which is a member of the Unrestricted
Subsidiary Group to, directly or indirectly:

(a)                create, incur, assume or suffer to exist any Indebtedness or
any other Guarantee, except (i) Indebtedness owed to the Borrower and (ii) any
other Indebtedness provided that upon the creation, incurrence or assumption of
any Indebtedness for Borrowed Money under this clause (ii) after the Agreement
Date of any Person which is member of the Unrestricted Subsidiary Group, (A)
100% of the net proceeds thereof are distributed to the Borrower on the date of
the receipt thereof, (B) such distribution is in the form of a dividend to the
extent permitted by applicable law and (C) any portion thereof which is not in
the form of a dividend shall be in the form of an unsecured intercompany loan
shall which is subordinated to the Indebtedness of the Borrower under the Loan
Documents in a manner consistent with the Approved Subordination Terms and
otherwise satisfactory to the Administrative Agent;

(b)                create, incur, assume or suffer to exist any Lien upon any of
its property, whether now owned or hereafter acquired, except for (i) Liens of
the type described in Section 7.2 (other than those described in Section
7.2(h)), (ii) Liens securing Indebtedness described in subsection (a) above and
(iii) Liens existing on the Agreement Date as set forth on Schedule 7.10(b) as
renewed from time to time, but not any increases in the amounts secured thereby
or the property subjected to such Lien thereon;

(c)                enter into, incur or permit to exist, any agreement or other
arrangement that (i) prohibits it from creating, incurring or permitting to
exist any Lien upon any of its property or assets or (ii) prohibits, restricts
or imposes any condition upon its ability to pay dividends or other
distributions with respect to any shares of its equity securities or to make or
repay loans or advances to the Borrower or any of the Restricted Subsidiaries or
to make investments in the Borrower or any of the Restricted Subsidiaries or to
enter into arrangements for the purpose of providing funds or credit to the
Borrower or any of the Restricted Subsidiaries, provided that (x) the foregoing
shall not apply to prohibitions, restrictions and conditions imposed by
corporate law, by this Credit Agreement or under any instrument pursuant to
which the Indebtedness described in subsection (a)(ii) is issued, (y) the
foregoing shall not apply to prohibitions, restrictions and conditions existing
on the Agreement Date identified on Schedule 7.10(c) (but shall apply to any
extension, renewal, amendment or modification expanding the scope of any such
prohibition, restriction or condition), and (z) clause (i) of this Section shall
not apply to customary provisions in leases restricting the assignment thereof.

 (d)                sell, transfer, lease or otherwise dispose of (including
pursuant to a merger) any property or assets to, or purchase, lease or otherwise
acquire (including pursuant to a merger) any property or assets from, or
otherwise engage in any other transactions with, any of its affiliates, except
in the ordinary course of business at prices and on terms and conditions not
less favorable to such Person than could be obtained on an arms length basis
from unrelated third parties, provided that this Section shall not apply to (i)
any transaction that is permitted under this Section 7.10 between or among the
Borrower and any member or members of the Unrestricted Subsidiary Group and not
involving any other affiliate, (ii) any transaction that is permitted under
Sections 7.1(f) or 7.4(vi)

-58-

--------------------------------------------------------------------------------

between or among the Borrower and any member or members of the Unrestricted
Subsidiary Group and not involving any other affiliate, (iii) loans and advances
made by any member of the Unrestricted Subsidiary Group to any other member of
the Unrestricted Subsidiary Group, (iv) arrangements by any member of the
Unrestricted Subsidiary Group for the purpose of providing funds or credit to
any other member of the Unrestricted Subsidiary Group, (v) investments made in
the equity securities of any member of the Unrestricted Subsidiary Group by any
other member of the Unrestricted Subsidiary Group, (vi) the declaration and
payment of dividends or other distributions of property made by any member of
the Unrestricted Subsidiary Group to the Borrower or any Subsidiary, (vii) the
merger of any member of the Unrestricted Subsidiary Group with and into the
Borrower, any Restricted Subsidiary or any other member of the Unrestricted
Subsidiary Group, provided that in the case of any merger or consolidation to
which (x) the Borrower is a party, the Borrower shall be the survivor and (y)
any Restricted Subsidiary is a party, such Restricted Subsidiary shall be the
survivor unless the Borrower is also a party thereto in which case the Borrower
shall be the survivor, (viii) any transaction that is covered by the
Inter‑Affiliate Policies Agreement as in effect on the Agreement Date and any
amendments, supplements or other modifications thereto that are required by
applicable law or by applicable Governmental Authorities.  For purposes of this
subsection (d), the term "affiliate" means, with respect to a specified Person,
another Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified.

Article 8.

EVENTS OF DEFAULT

If any of the following events (each an "Event of Default") shall occur:

(a)                the Borrower shall fail to pay any principal of any Loan or
any reimbursement obligation in respect of any LC Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b)                the Borrower shall fail to pay any interest on any Loan or on
any reimbursement obligation in respect of any LC Disbursement or any fee,
commission or any other amount (other than an amount referred to in clause (a)
of this Article) payable under any Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three Business Days;

(c)                any representation or warranty made or deemed made by or on
behalf of the Borrower or any Subsidiary in or in connection with any Loan
Document or any amendment or modification hereof or waiver thereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with any Loan Document or any amendment or modification hereof
or waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d)                the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 6.3, 6.11 or 6.12 or in Article 7,

(e)                the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document to which it is a party
(other than those specified in clause (a), (b) or (d) of this Article), and such
failure shall continue unremedied for a period of 30 days after the Borrower
shall have obtained knowledge thereof;

-59-

--------------------------------------------------------------------------------

(f)                 the Borrower or any Restricted Subsidiary shall fail to make
any payment (whether of principal, interest or otherwise and regardless of
amount) in respect of any Material Obligations when and as the same shall become
due and payable (after giving effect to any applicable grace period);

 (g)                any event or condition occurs that results in any Material
Obligations becoming due prior to their scheduled maturity or payment date, or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of any Material Obligations or any trustee or
agent on its or their behalf to cause any Material Obligations to become due
prior to their scheduled maturity or payment date or to require the prepayment,
repurchase, redemption or defeasance thereof prior to their scheduled maturity
or payment date (in each case after giving effect to any applicable cure
period), provided that this clause (g) shall not apply to (i) secured
Indebtedness that becomes due solely as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness or (ii)
intercompany indebtedness;

(h)                the Borrower or any of the Restricted Subsidiaries shall (i)
suspend or discontinue its business, (ii) make an assignment for the benefit of
creditors, (iii) generally not pay its debts as such debts become due, (iv)
admit in writing its inability to pay its debts as they become due, (v) file a
voluntary petition in bankruptcy, (vi) become insolvent (however such insolvency
shall be evidenced), (vii) file any petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment of debt, liquidation or
dissolution or similar relief under any present or future statute, law or
regulation of any jurisdiction, (viii) petition or apply to any tribunal for any
receiver, custodian or any trustee for any substantial part of its property,
(ix) be the subject of any such proceeding filed against it which remains
undismissed for a period of 45 days, (x) file any answer admitting or not
contesting the material allegations of any such petition filed against it or any
order, judgment or decree approving such petition in any such proceeding, (xi)
seek, approve, consent to, or acquiesce in any such proceeding, or in the
appointment of any trustee, receiver, sequestrator, custodian, liquidator, or
fiscal agent for it, or any substantial part of its property, or an order is
entered appointing any such trustee, receiver, custodian, liquidator or fiscal
agent and such order remains in effect for 45 days, or (xii) take any formal
action for the purpose of effecting any of the foregoing or looking to the
liquidation or dissolution of the Borrower or any of the Restricted
Subsidiaries; or

(i)                  an order for relief is entered under the United States
bankruptcy laws or any other decree or order is entered by a court having
jurisdiction (i) adjudging the Borrower or any of the Restricted Subsidiaries
bankrupt or insolvent, (ii) approving as properly filed a petition seeking
reorganization, liquidation, arrangement, adjustment or composition of or in
respect of Borrower or any of the Restricted Subsidiaries under the United
States bankruptcy laws or any other applicable Federal or state law, (iii)
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of the Borrower or any of the Restricted
Subsidiaries or of any substantial part of the property thereof, or (iv)
ordering the winding up or liquidation of the affairs of the Borrower or any of
the Restricted Subsidiaries, and any such decree or order continues unstayed and
in effect for a period of 45 days; or

(j)                  one or more judgments or decrees against the Borrower or
any of the Restricted Subsidiaries or any combination thereof aggregating in
excess of $10,000,000, which judgment or decree (i) shall not be fully covered
by insurance after taking into account any applicable deductibles and (ii) shall
remain unpaid, unstayed on appeal, undischarged, unbonded or undismissed for a
period of at least 30 days.

-60-

--------------------------------------------------------------------------------

(k)                any Loan Document shall cease, for any reason, to be in full
force and effect or the Borrower shall so assert in writing or shall disavow any
of its obligations thereunder; or

(l)                  an ERISA Event shall have occurred that, in the opinion of
the Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
or

(m)              any authorization or approval or other action by any
Governmental Authority required for the execution, delivery or performance of
any Loan Document shall be terminated, revoked or rescinded or shall otherwise
no longer be in full force and effect;

(n)                a Change in Control shall occur or a change in control,
fundamental change or any similar circumstance which, under the Indenture or the
Utility Indenture (including any supplemental indentures thereto but in each
case only to the extent that it is in full force and effect on the relevant
date) results in an obligation of the Borrower or the Utility to prepay,
purchase, offer to purchase, redeem or defease in excess of $5,000,000 of
Indebtedness thereunder.

then, and in every such event (other than an event described in clause (h) or
(i) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions
(whether before or after the Closing Date), at the same or different times: (i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately and (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
under the Loan Documents, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event described in clause (h)
or (i) of this Article, the Commitments shall automatically terminate (whether 
before or after the Closing Date) and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued under the Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

Article 9.

THE ADMINISTRATIVE AGENT

Each Credit Party hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Restricted Subsidiary or
other Affiliate thereof as if it were not the Administrative Agent hereunder.

-61-

--------------------------------------------------------------------------------

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(i) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(ii) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise in writing by the Required Lenders (or such other
number or percentage of the Credit Parties as shall be necessary under the
circumstances as provided in Section 10.2), and (iii) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of the Subsidiaries that is communicated to or obtained by the
Person serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Credit Parties as shall be necessary under the
circumstances as provided in Section 10.2) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Credit Party (and,
promptly after its receipt of any such notice, it shall give each Credit Party
and the Borrower notice thereof), and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (a) any statement,
warranty or representation made in or in connection with any Loan Document, (b)
the contents of any certificate, report or other document delivered thereunder
or in connection therewith, (c) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth therein, (d) the
validity, enforceability, effectiveness or genuineness thereof or any other
agreement, instrument or other document or (e) the satisfaction of any condition
set forth in Article 5 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub agents appointed by the
Administrative Agent, provided that no such delegation shall serve as a release
of the Administrative Agent or waiver by the Borrower of any rights hereunder.
The Administrative Agent and any such sub agent may perform any and all its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub agent and to the Related Parties of the Administrative Agent and
any such sub agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Credit Parties and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, with the consent of the Borrower (such
consent not to be unreasonably withheld and not to be required during the
existence of an Event of Default), to appoint a successor, which successor
Administrative Agent shall

-62-

--------------------------------------------------------------------------------

be a commercial bank organized under the laws of the United States or any State
thereof and having a combined capital, surplus, and undivided profits of at
least $100,000,000.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Credit Parties, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent's resignation hereunder, the
provisions of this Article and Section 10.3 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Credit Party acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Credit Party and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Credit Agreement. Each Credit Party
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Credit Party and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon any Loan
Document, any related agreement or any document furnished thereunder.

Notwithstanding anything in any Loan Document to the contrary, no Agent acting
in such capacity other than the Administrative Agent shall have any duty or
obligation under the Loan Documents.

Article 10.

MISCELLANEOUS

Section 10.1            Notices.

Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

(a)                if to the Borrower, to it at 2030 Donahue Ferry Road,
Pineville, LA 71360 5226; Attention: Michael Sawrie (Telephone: (318) 484‑7589;
Facsimile: (318) 484‑7697), website www.cleco.com;

 (b)                if to the Administrative Agent, or BNY as Issuing Bank, to
it at Agency Funding Administration, One Wall Street, 18th Floor, New York, New
York 10286, Attention of: Sandra Morgan, Agency Function Administration, 18th
Floor, (Telephone No. (212) 635‑4692); Facsimile No. (212) 635‑6365 or 6366 or
6367, with a copy to The Bank of New York, at Energy

-63-

--------------------------------------------------------------------------------

Industries Division, One Wall Street, 19th Floor, New York, New York 10286,
Attention of: Cynthia Howells (Telephone No. (212) 635‑7889; Facsimile No.
(212) 635‑7924); and

(c)                if to any other Credit Party, to it at its address (or
facsimile number) set forth in its Administrative Questionnaire.

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Credit Agreement shall be deemed to have been given on
the date of receipt.

Section 10.2            Waivers; Amendments

(a)                No failure or delay by any Credit Party in exercising any
right or power under any Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Credit Parties under the Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan and/or the issuance, amendment, extension or
renewal of a Letter of Credit shall not be construed as a waiver of any Default,
regardless of whether any Credit Party may have had notice or knowledge of such
Default at the time.

(b)                Neither any Loan Document nor any provision thereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders, provided
that no such agreement shall (i) increase the Commitment of any Lender without
the written consent of such Lender or increase the Letter of Credit Commitment
without the consent of the Issuing Bank, (ii) reduce the principal amount of any
Loan or any reimbursement obligation with respect to a LC Disbursement, or
reduce the rate of any interest (other than under Section 3.1(b)), or reduce any
fees, payable under the Loan Documents, without the written consent of each
Credit Party affected thereby, (iii) postpone the date of payment at stated
maturity of any Loan or the date of payment of any reimbursement obligation with
respect to an LC Disbursement, any interest or any fees payable under the Loan
Documents, or reduce the amount of, waive or excuse any such payment, or
postpone the stated termination or expiration of the Commitments without the
written consent of each Credit Party affected thereby, (iv) change any provision
hereof in a manner that would alter the pro rata sharing of payments required by
Section 2.9(b) or the pro rata reduction of Commitments required by Section
2.5(c), without the written consent of each Credit Party affected thereby, and
(v) change any of the provisions of this Section or the definition of the term
"Required Lenders" or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, or change the currency in
which Loans are to be made, Letters of Credit are to be issued or payment under
the Loan Documents is to be made, or add additional borrowers, without the
written consent of each Lender, and provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Issuing Bank hereunder without the prior written
consent of the Administrative Agent or the Issuing Bank , as applicable.

-64-

--------------------------------------------------------------------------------

Section 10.3            Expenses; Indemnity; Damage Waiver

(a)                The Borrower shall pay (i) all reasonable out‑of‑pocket costs
and expenses incurred by the Administrative Agent and its Affiliates, including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of each Loan Document or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated thereby shall be consummated), (ii) all reasonable
out‑of‑pocket costs and expenses incurred by the Issuing Bank in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable out‑of‑pocket costs and
expenses incurred by any Credit Party, including the reasonable fees, charges
and disbursements of any counsel for any Credit Party and any consultant or
expert witness fees and expenses, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such reasonable out‑of‑pocket costs and
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b)                The Borrower shall indemnify each Credit Party and each
Related Party thereof (each such Person being called an "Indemnitee") against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated thereby, (ii) any Loan or Letter of
Credit or the use of the proceeds thereof including any refusal of the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by  the Borrower
or any of the Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of the Subsidiaries or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or arising solely from
claims between or among one or more Indemnitees 

 (c)                To the extent that the Borrower fails to pay any amount
required to be paid by it to the Administrative Agent or the Issuing Bank under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Issuing Bank, as applicable, an amount equal to the
product of such unpaid amount multiplied by a fraction, the numerator of which
is the sum of such Lender's unused Commitment plus the outstanding principal
balance of such Lender's Loans and such Lender's LC Exposure and the denominator
of which is the sum of the unused Commitments plus the outstanding principal
balance of all Lenders Loans and the LC Exposure of all Lenders (in each case
determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought or, in the event that no Lender shall have any unused
Commitments, outstanding Loans or LC Exposure at such time, as of the last time
at which any Lender had any unused Commitments, outstanding Loans or LC
Exposure), provided that the unreimbursed expense or

-65-

--------------------------------------------------------------------------------

indemnified loss, claim, damage, liability or related expense, as applicable,
was incurred by or asserted against the Administrative Agent or the Issuing
Bank, as applicable, in its capacity as such.

(d)                To the extent permitted by applicable law, the Borrower shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct and actual damages) arising out of, in connection with, or as
a result of, any Loan Document or any agreement, instrument or other document
contemplated thereby, the Transactions or any Loan or any Letter of Credit or
the use of the proceeds thereof.

(e)                All amounts due under this Section shall be payable promptly
but in no event later than ten days after written demand therefor.

Section 10.4            Successors and Assigns

(a)                The provisions of the Loan Documents shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Credit Party (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void). Nothing in the
Loan Documents, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each Credit Party) any legal or equitable right, remedy or claim
under or by reason of any Loan Document.

(b)                Any Lender may assign all or a portion of its rights and
obligations under the Loan Documents (including all or a portion of its
Commitment or obligations in respect of its LC Exposure, and the applicable
Loans at the time owing to it) to an Eligible Assignee, provided that (i) except
in the case of an assignment to a Lender or an Affiliate or an Approved Fund of
a Lender, each of the Borrower, the Administrative Agent the Issuing Bank must
give its prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed)), (ii) except in the case of an assignment to
a Lender or an Affiliate or an Approved Fund of a Lender or an assignment of the
entire remaining amount of the assigning Lender's Commitment, and the applicable
Loans at the time owing to it, the aggregate amount of the Commitment, of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless the Borrower and
the Administrative Agent otherwise consent, (iii) no assignments to the Borrower
or any of its Affiliates shall be permitted and any attempted assignment or
transfer to the Borrower or any of its Affiliates shall be null and void), (iv)
the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Acceptance together with, unless otherwise agreed by the
Administrative Agent, a processing and recordation fee of $3,500, and (v) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire, and provided further that any consent of the
Borrower otherwise required under this paragraph shall not be required if a
Default has occurred and is continuing.  Subject to acceptance and recording
thereof pursuant to paragraph (d) of this Section, from and after the effective
date specified in each Assignment and Acceptance, the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under the Loan
Documents, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under the Loan Documents (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender's rights and obligations

-66-

--------------------------------------------------------------------------------

under the Loan Documents, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 3.5, 3.6, 3.7 and 10.3). Any
assignment or transfer by a Lender of rights or obligations under the Loan
Documents that does not comply with this paragraph shall be treated for purposes
of the Loan Documents as a sale by such Lender of a participation in such rights
and obligations in accordance with paragraph (e) of this Section

.(c)                The Administrative Agent, acting for this purpose as an
agent of the Borrower, shall maintain a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the "Register"). The
entries in the Register shall be conclusive absent clearly demonstrable error,
and the Borrower and each Credit Party may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement, notwithstanding notice to the contrary.
The Register shall be available for inspection by the Borrower and any Credit
Party, at any reasonable time and from time to time upon reasonable prior
notice.

(d)                Upon its receipt of a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, the assignee's
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Credit Agreement
unless it has been recorded in the Register as provided in this paragraph.

(e)                Any Lender may, without the consent of the Borrower or any
Credit Party, sell participations to one or more banks or other entities (each
such bank or other entity being called a "Participant") in all or a portion of
such Lender's rights and obligations under the Loan Documents (including all or
a portion of its Commitment, LC Exposure and outstanding Loans owing to it),
provided that (i) such Lender's obligations under the Loan Documents shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the Borrower and
the Credit Parties shall continue to deal solely and directly with such Lender
in connection with such Lender's rights and obligations under the Loan Documents
and (iv) no participations to the Borrower or any of its Affiliates shall be
permitted (and any attempted participation to the Borrower or any of its
Affiliates shall be null and void). Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce the Loan Documents and to approve any
amendment, modification or waiver of any provision of any Loan Documents,
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.2(b) that
affects such Participant. Subject to paragraph (f) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.5,
3.6 and 3.7 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.8 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.9(c) as though it were a Lender.

(f)                 A Participant shall not be entitled to receive any greater
payment under Sections 3.5 or 3.7 than the Lender that sold the participation to
such Participant would have been entitled to receive with respect to the
interest in the Loan Documents subject to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower's prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be

-67-

--------------------------------------------------------------------------------

entitled to the benefits of Section 3.7 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.7(c) as though it were a
Lender.

(g)                Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under the Loan Documents to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest, provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations under the Loan Documents or substitute any such pledgee or assignee
for such Lender as a party hereto.

(h)                Notwithstanding anything to the contrary contained herein,
any Lender (a "Granting Lender") may grant to an Eligible SPC, identified as
such in writing to the Administrative Agent and the Borrower, the option to fund
all or any part of any Loan that such Granting Lender would otherwise be
obligated to fund pursuant to this Credit Agreement, provided that (i) such
designation shall not be effective unless the Borrower consents thereto (which
consent shall not be unreasonably withheld), (ii) nothing herein shall
constitute a commitment by any Eligible SPC to fund any Loan, and (iii) if an
Eligible SPC elects not to exercise such option or otherwise fails to fund all
or any part of such Loan, the Granting Lender shall be obligated to fund such
Loan pursuant to the terms hereof.  The funding of a Loan by an Eligible SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were funded by such Granting Lender.  As to any
Loans or portion thereof made by it, each Eligible SPC shall have all the rights
that a Lender making such Loans or portion thereof would have had under this
Credit Agreement and otherwise, provided that (x) its voting rights under this
Credit Agreement shall be exercised solely by its Granting Lender (y) its
Granting Lender shall remain solely responsible to the other parties hereto for
the performance of such Granting Lender's obligations under this Credit
Agreement, including its obligations in respect of the Loans or portion thereof
made by it and (z) the Borrower shall continue to deal solely and directly with
such Granting Lender in connection with the Granting Lender's rights and
obligations under the Loan Documents.  Each Granting Lender shall act as
administrative agent for its Eligible SPC and give and receive notices and other
communications on its behalf.  Any payments for the account of any Eligible SPC
shall be paid to its Granting Lender as administrative agent for such Eligible
SPC and neither the Borrower nor the Administrative Agent shall be responsible
for any Granting Lender's application of such payments.  Each party hereto
hereby agrees that no Eligible SPC shall be liable for any indemnity or payment
under this Credit Agreement for which a Lender would otherwise be liable for so
long as, and to the extent, the Granting Lender provides such indemnity or makes
such payment.  Notwithstanding anything to the contrary contained in this Credit
Agreement, any Eligible SPC may (i) at any time, subject to payment of the
processing and recordation fee referred to in Section 10.4(b), assign all or a
portion of its interests in any Loans to its Granting Lender (but nothing
contained herein shall be construed in derogation of the obligation of the
Granting Lender to make Loans hereunder) or to any Eligible Assignee consented
to by the Borrower and the Administrative Agent (which consents shall not be
unreasonably withheld or delayed or, in the case of the Borrower's consent,
shall not be required during the continuance of an Event of Default) providing
liquidity and/or credit support to or for the account of such Eligible SPC to
support the funding or maintenance of Loans, and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or guarantee or credit
or liquidity enhancements  to such Eligible SPC.  This Section may not be
amended without the prior written consent of each Granting Lender, all or any
part of whose Loans is being funded by an Eligible SPC at the time of such
amendment.

-68-

--------------------------------------------------------------------------------

Section 10.5            Survival

All covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Credit Agreement or any other Loan Document
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of any Loan Document and the making of
any Loans and the issuance of any Letter of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that any Credit Party may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any LC Disbursement or any fee or any
other amount payable under the Loan Documents is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 3.5, 3.6, 3.7, 10.3, 10.9, 10.10 and
Article 9 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Loans
and the LC Disbursements, the expiration or termination of the Letters of Credit
and the termination of the Commitments or the termination of this Credit
Agreement or any provision hereof.

Section 10.6            Counterparts; Integration; Effectiveness

This Credit Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which, when taken together, shall constitute but one contract. This
Credit Agreement and any separate letter agreements with respect to fees payable
to any Credit Party or the syndication of the credit facility established
hereunder constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.1, this Credit Agreement shall become effective as of
the date set forth in the preamble to this Credit Agreement when it shall have
been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of this Credit Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart of this Credit Agreement.

Section 10.7            Severability

In the event any one or more of the provisions contained in this Credit
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction).  The parties shall endeavor in good faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

Section 10.8            Right of Set‑off

If an Event of Default shall have occurred and be continuing, and the
acceleration of the obligations owing in connection with the Loan Documents, or
at any time upon the occurrence and

-69-

--------------------------------------------------------------------------------

during the continuance of an Event of Default under clause (a) of Article 8,
each of the Lenders and their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set‑off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by it to or for the credit or the account of the Borrower against any of and all
the obligations of the Borrower now or hereafter existing under this Credit
Agreement and the other Loan Documents held by it, irrespective of whether or
not it shall have made any demand therefor and although such obligations may be
unmatured.  The rights of each of the Lenders and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of set‑off) that it may have.  Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set off and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such set off and application.

Section 10.9            Governing Law; Jurisdiction; Consent to Service of
Process

(a)                This Credit Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

(b)                The Borrower hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or Federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Credit Agreement or the other Loan Documents,
or for recognition or enforcement of any judgment, and each of the parties
hereto hereby irrevocably and unconditionally agrees that, to the extent
permitted by applicable law, all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by applicable law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Credit Agreement shall
affect any right that the Administrative Agent or any other Credit Party may
otherwise have to bring any action or proceeding relating to this Credit
Agreement or the other Loan Documents against the Borrower, or any of its
property, in the courts of any jurisdiction.

(c)                The Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Credit Agreement or the other Loan
Documents in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d)                The Borrower irrevocably consents to service of process in
the manner provided for notices in Section 10.1. Nothing in this Credit
Agreement will affect the right of any party to this Credit Agreement to serve
process in any other manner permitted by law.


SECTION 10.10    WAIVER OF JURY TRIAL

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS CREDIT
AGREEMENT OR ANY OF THE

-70-

--------------------------------------------------------------------------------

OTHER LOAN DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS TO
WHICH IT IS A PARTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 10.11         Headings

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Credit Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Credit Agreement.

Section 10.12         Interest Rate Limitation

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan or LC Disbursement, together with all fees, charges
and other amounts that are treated as interest thereon under applicable law
(collectively the "charges"), shall exceed the maximum lawful rate (the "maximum
rate") that may be contracted for, charged, taken, received or reserved by the
Lender holding an interest in such Loan or LC Disbursement in accordance with
applicable law, the rate of interest payable in respect of such Loan or LC
Disbursement hereunder, together with all of the charges payable in respect
thereof, shall be limited to the maximum rate and, to the extent lawful, the
interest and the charges that would have been payable in respect of such Loan or
LC Disbursement but were not payable as a result of the operation of this
Section shall be cumulated, and the interest and the charges payable to such
Lender in respect of other Loans or LC Disbursements or periods shall be
increased (but not above the maximum rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

Section 10.13         Advertisement

The Borrower hereby authorizes each of BNY to publish the name of the Borrower
and the amount of the financing evidenced hereby in any "tombstone" or
comparable advertisement which BNY elects to publish.  In addition, the Borrower
agrees that BNY may provide lending industry trade organizations with
information necessary and customary for inclusion in league table measurements
after the Closing Date.

Section 10.14         USA Patriot Act Notice

Each Lender that is subject to the Patriot Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the "Patriot
Act"), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower in accordance with the Patriot Act.

-71-

--------------------------------------------------------------------------------

Section 10.15         Treatment of Certain Information

Each Credit Party agrees to use reasonable precautions to keep confidential, in
accordance with its customary procedures for handling confidential information
of the same nature, all non‑public information supplied by the Borrower or any
Subsidiary pursuant to this Credit Agreement which (i) is clearly identified by
such Person as being confidential at the time the same is delivered to such
Credit Party or (ii) constitutes any financial statement, financial projections
or forecasts, budget, Compliance Certificate, audit report, management letter or
accountants' certification delivered hereunder ("Information"), provided that
nothing herein shall limit the disclosure of any information (a) to any of its
respective Related Parties that needs to know such information, (b) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, or requested by any bank regulatory authority, (c) on a
confidential basis, to prospective lenders or participants or their counsel, (d)
to auditors, accountants, consultants and advisors, and any analogous
counterpart thereof, (e) to any other Credit Party, (f) in connection with any
litigation to which any one or more of the Credit Parties is a party, (g) to the
extent such information (A) becomes publicly available other than as a result of
a breach of this Credit Agreement, (B) becomes available to any of the Credit
Parties on a non‑confidential basis from a source other than the Borrower or any
of its Affiliates or (C) was available to the Credit Parties on a
non‑confidential basis prior to its disclosure to any of them by the Borrower or
any of its Affiliates; and (h) to the extent the Borrower shall have consented
to such disclosure in writing.

 [Signature pages follow]

-72-

--------------------------------------------------------------------------------

CLECO CORPORATION

CREDIT AGREEMENT


 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

CLECO CORPORATION

By:   /s/ Dilek Samil___________________________

Name:   Dilek Samil

Title:   Chief Financial Officer

--------------------------------------------------------------------------------

CLECO CORPORATION

CREDIT AGREEMENT


 

 

 

THE BANK OF NEW YORK, individually, as
 Issuing Bank, and as Administrative Agent

By: /s/ Cynthia D. Howells______________________

Name: Cynthia D. Howells

Title: Vice President

--------------------------------------------------------------------------------

CLECO CORPORATION

CREDIT AGREEMENT


 

 

 

JPMORGAN CHASE BANK, N.A.,
individually, and as a Syndication Agent

By: /s/ Robert W. Traband____________

Name: Robert W. Traband

Title: Vice President

--------------------------------------------------------------------------------

CLECO CORPORATION

CREDIT AGREEMENT


 

 

 

WESTLB AG, NEW YORK BRANCH,
individually, and as a Syndication Agent

By: /s/ James Brown________________

Name: James Brown

Title: Managing Director

By: /s/ Seth McIntosh_______________

Name: Seth  McIntosh

Title: Manager

--------------------------------------------------------------------------------

CLECO CORPORATION

CREDIT AGREEMENT


 

 

 

KEYBANK NATIONAL ASSOCIATION,
 individually, and as a Documentation Agent

By: /s/ Lawrence A. Mack______________

Name: Lawrence A. Mack

Title: Senior Vice President

         Portfolio Management

--------------------------------------------------------------------------------

CLECO CORPORATION

CREDIT AGREEMENT


 

 

 

UNION BANK OF CALIFORNIA, N.A.,
individually, and as a Documentation Agent

By: /s/ Efrain Soto____________________

Name: Efrain Soto

Title: Vice President

--------------------------------------------------------------------------------

CLECO CORPORATION

CREDIT AGREEMENT


 

 

 

CALYON, NEW YORK BRANCH

By: /s/ Olivier Audemard_______________________

Name: Olivier Audemard

Title: Managing Director

By: /s/ Attila Coach___________________________

Name: Attila Coach

Title: Managing Director

--------------------------------------------------------------------------------

CLECO CORPORATION

CREDIT AGREEMENT


 

 

 

COBANK, ACB

By: /s/ Paul M. Podany________________________

Name: Paul M. Podany

Title: Assistant Vice President

--------------------------------------------------------------------------------

CLECO CORPORATION

CREDIT AGREEMENT


 

 

 

COMERICA BANK

By: /s/ Gerald R. Finney, Jr._____________________

Name: Gerald R. Finney, Jr.

Title: Vice President

--------------------------------------------------------------------------------

CLECO CORPORATION

CREDIT AGREEMENT


 

 

 

MIZUHO CORPORATE BANK, LTD.

By: /s/ Mark Gronich__________________________

Name: Mark Gronich

Title: Senior Vice President

--------------------------------------------------------------------------------

CLECO CORPORATION

CREDIT AGREEMENT


 

 

 

SOCIETE GENERALE

By: /s/ Nigel Elvey____________________________

Name: Nigel Elvey

Title: Vice President

--------------------------------------------------------------------------------

CLECO CORPORATION

CREDIT AGREEMENT


 

 

 

UFJ BANK LIMITED

By: /s/ John T. Feeney_________________________

Name: John T. Feeney

Title: Vice President

--------------------------------------------------------------------------------

CLECO CORPORATION

CREDIT AGREEMENT


 

 

 

BANK HAPOALIM B.M.

By: /s/ Helen H. Gateson_______________________

Name: Helen H. Gateson

Title: Vice President

By: /s/ Laura Anne Raffa_______________________

Name: Laura Anne Raffa

Title: Executive Vice President and Corporate Manager

--------------------------------------------------------------------------------

CLECO CORPORATION

CREDIT AGREEMENT


 

 

 

CREDIT SUISSE FIRST BOSTON, acting

through its Cayman Islands Branch

 

 

By: /s/ Sarah Wu                                                          
Name: Sarah Wu

Title: Director

 

By: /s/ Denise L. Alvarez                                             
Name: Denise L. Alvarez

Title: Associate

--------------------------------------------------------------------------------

CLECO CORPORATION

CREDIT AGREEMENT


 

 

GOLDMAN SACHS CREDIT PARTNERS

L.P.

By: /s/ William W. Archer                                            
Name: William W. Archer

Title: Managing Director

--------------------------------------------------------------------------------

CLECO CORPORATION

CREDIT AGREEMENT


 

 

 

HIBERNIA NATIONAL BANK

By: /s/ Kermit W. Pharris, Jr.                                        
Name: Kermit W. Pharris, Jr.

Title: Vice President

--------------------------------------------------------------------------------

CLECO CORPORATION

CREDIT AGREEMENT


 

 

 

WHITNEY NATIONAL BANK

By: /s/ Edgar W. Santa Cruz III                                    
Name: Edgar W. Santa Cruz III

Title: Vice President

--------------------------------------------------------------------------------